(Slip Opinion)              OCTOBER TERM, 2011                                       1

                                       Syllabus

         NOTE: Where it is feasible, a syllabus (headnote) will be released, as is
       being done in connection with this case, at the time the opinion is issued.
       The syllabus constitutes no part of the opinion of the Court but has been
       prepared by the Reporter of Decisions for the convenience of the reader.
       See United States v. Detroit Timber & Lumber Co., 200 U. S. 321, 337.


SUPREME COURT OF THE UNITED STATES

                                       Syllabus

                 ARIZONA ET AL. v. UNITED STATES

CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR
                  THE NINTH CIRCUIT

       No. 11–182.      Argued April 25, 2012—Decided June 25, 2012
An Arizona statute known as S. B. 1070 was enacted in 2010 to address
 pressing issues related to the large number of unlawful aliens in the
 State. The United States sought to enjoin the law as preempted. The
 District Court issued a preliminary injunction preventing four of its
 provisions from taking effect. Section 3 makes failure to comply with
 federal alien-registration requirements a state misdemeanor; §5(C)
 makes it a misdemeanor for an unauthorized alien to seek or engage
 in work in the State; §6 authorizes state and local officers to arrest
 without a warrant a person “the officer has probable cause to believe
 . . . has committed any public offense that makes the person remova-
 ble from the United States”; and §2(B) requires officers conducting a
 stop, detention, or arrest to make efforts, in some circumstances, to
 verify the person’s immigration status with the Federal Government.
 The Ninth Circuit affirmed, agreeing that the United States had es-
 tablished a likelihood of success on its preemption claims.
Held:
    1. The Federal Government’s broad, undoubted power over immi-
 gration and alien status rests, in part, on its constitutional power to
 “establish an uniform Rule of Naturalization,” Art. I, §8, cl. 4, and on
 its inherent sovereign power to control and conduct foreign relations,
 see Toll v. Moreno, 458 U. S. 1, 10. Federal governance is extensive
 and complex. Among other things, federal law specifies categories of
 aliens who are ineligible to be admitted to the United States, 8
 U. S. C. §1182; requires aliens to register with the Federal Govern-
 ment and to carry proof of status, §§1304(e), 1306(a); imposes sanc-
 tions on employers who hire unauthorized workers, §1324a; and spec-
 ifies which aliens may be removed and the procedures for doing so,
 see §1227. Removal is a civil matter, and one of its principal features
2                      ARIZONA v. UNITED STATES

                                   Syllabus

    is the broad discretion exercised by immigration officials, who must
    decide whether to pursue removal at all. Immigration and Customs
    Enforcement (ICE), an agency within the Department of Homeland
    Security, is responsible for identifying, apprehending, and removing
    illegal aliens. It also operates the Law Enforcement Support Center,
    which provides immigration status information to federal, state, and
    local officials around the clock. Pp. 2–7.
       2. The Supremacy Clause gives Congress the power to preempt
    state law. A statute may contain an express preemption provision,
    see, e.g., Chamber of Commerce of United States of America v. Whit-
    ing, 563 U. S. ___, ___, but state law must also give way to federal
    law in at least two other circumstances. First, States are precluded
    from regulating conduct in a field that Congress has determined
    must be regulated by its exclusive governance. See Gade v. National
    Solid Wastes Management Assn., 505 U. S. 88, 115. Intent can be in-
    ferred from a framework of regulation “so pervasive . . . that Con-
    gress left no room for the States to supplement it” or where a “federal
    interest is so dominant that the federal system will be assumed to
    preclude enforcement of state laws on the same subject.” Rice v. San-
    ta Fe Elevator Corp., 331 U. S. 218, 230. Second, state laws are
    preempted when they conflict with federal law, including when they
    stand “as an obstacle to the accomplishment and execution of the full
    purposes and objectives of Congress.” Hines v. Davidowitz, 312 U. S.
    52, 67. Pp. 7–8.
       3. Sections 3, 5(C), and 6 of S. B. 1070 are preempted by federal
    law. Pp. 8–19.
          (a) Section 3 intrudes on the field of alien registration, a field in
    which Congress has left no room for States to regulate. In Hines, a
    state alien-registration program was struck down on the ground that
    Congress intended its “complete” federal registration plan to be a
    “single integrated and all-embracing system.” 312 U. S., at 74. That
    scheme did not allow the States to “curtail or complement” federal
    law or “enforce additional or auxiliary regulations.” Id., at 66–67.
    The federal registration framework remains comprehensive. Because
    Congress has occupied the field, even complementary state regulation
    is impermissible. Pp. 8–11.
          (b) Section 5(C)’s criminal penalty stands as an obstacle to the
    federal regulatory system. The Immigration Reform and Control Act
    of 1986 (IRCA), a comprehensive framework for “combating the em-
    ployment of illegal aliens,” Hoffman Plastic Compounds, Inc. v.
    NLRB, 535 U. S. 137, 147, makes it illegal for employers to knowing-
    ly hire, recruit, refer, or continue to employ unauthorized workers, 8
    U. S. C. §§1324a(a)(1)(A), (a)(2), and requires employers to verify pro-
    spective       employees’      employment        authorization      status,
                   Cite as: 567 U. S. ____ (2012)                      3

                              Syllabus

§§1324a(a)(1)(B), (b). It imposes criminal and civil penalties on em-
ployers, §§1324a(e)(4), (f), but only civil penalties on aliens who seek,
or engage in, unauthorized employment, e.g., §§1255(c)(2), (c)(8).
IRCA’s express preemption provision, though silent about whether
additional penalties may be imposed against employees, “does not bar
the ordinary working of conflict pre-emption principles” or impose a
“special burden” making it more difficult to establish the preemption
of laws falling outside the clause. Geier v. American Honda Motor
Co., 529 U. S. 861, 869–872. The correct instruction to draw from the
text, structure, and history of IRCA is that Congress decided it would
be inappropriate to impose criminal penalties on unauthorized em-
ployees. It follows that a state law to the contrary is an obstacle to
the regulatory system Congress chose. Pp. 12–15.
      (c) By authorizing state and local officers to make warrantless
arrests of certain aliens suspected of being removable, §6 too creates
an obstacle to federal law. As a general rule, it is not a crime for a
removable alien to remain in the United States. The federal scheme
instructs when it is appropriate to arrest an alien during the removal
process. The Attorney General in some circumstances will issue a
warrant for trained federal immigration officers to execute. If no fed-
eral warrant has been issued, these officers have more limited au-
thority. They may arrest an alien for being “in the United States in
violation of any [immigration] law or regulation,” for example, but on-
ly where the alien “is likely to escape before a warrant can be ob-
tained.” §1357(a)(2). Section 6 attempts to provide state officers with
even greater arrest authority, which they could exercise with no in-
struction from the Federal Government. This is not the system Con-
gress created. Federal law specifies limited circumstances in which
state officers may perform an immigration officer’s functions. This
includes instances where the Attorney General has granted that au-
thority in a formal agreement with a state or local government. See,
e.g., §1357(g)(1). Although federal law permits state officers to “coop-
erate with the Attorney General in the identification, apprehension,
detention, or removal of aliens not lawfully present in the United
States,” §1357(g)(10)(B), this does not encompass the unilateral deci-
sion to detain authorized by §6. Pp. 15–19.
   4. It was improper to enjoin §2(B) before the state courts had an
opportunity to construe it and without some showing that §2(B)’s en-
forcement in fact conflicts with federal immigration law and its objec-
tives. Pp. 19–24.
      (a) The state provision has three limitations: A detainee is pre-
sumed not to be an illegal alien if he or she provides a valid Arizona
driver’s license or similar identification; officers may not consider
race, color, or national origin “except to the extent permitted by the
4                      ARIZONA v. UNITED STATES

                                   Syllabus

    United States [and] Arizona Constitution[s]”; and §2(B) must be “im-
    plemented in a manner consistent with federal law regulating immi-
    gration, protecting the civil rights of all persons and respecting the
    privileges and immunities of United States citizens.” P. 20.
         (b) This Court finds unpersuasive the argument that, even with
    those limits, §2(B) must be held preempted at this stage. Pp. 20–24.
           (1) The mandatory nature of the status checks does not inter-
    fere with the federal immigration scheme. Consultation between fed-
    eral and state officials is an important feature of the immigration
    system. In fact, Congress has encouraged the sharing of information
    about possible immigration violations. See §§1357(g)(10)(A), 1373(c).
    The federal scheme thus leaves room for a policy requiring state offi-
    cials to contact ICE as a routine matter. Cf. Whiting, 563 U. S., at
    ___. Pp. 20–21.
           (2) It is not clear at this stage and on this record that §2(B), in
    practice, will require state officers to delay the release of detainees
    for no reason other than to verify their immigration status. This
    would raise constitutional concerns. And it would disrupt the federal
    framework to put state officers in the position of holding aliens in
    custody for possible unlawful presence without federal direction and
    supervision. But §2(B) could be read to avoid these concerns. If the
    law only requires state officers to conduct a status check during the
    course of an authorized, lawful detention or after a detainee has been
    released, the provision would likely survive preemption—at least ab-
    sent some showing that it has other consequences that are adverse to
    federal law and its objectives. Without the benefit of a definitive in-
    terpretation from the state courts, it would be inappropriate to as-
    sume §2(B) will be construed in a way that conflicts with federal law.
    Cf. Fox v. Washington, 236 U. S. 273, 277. This opinion does not
    foreclose other preemption and constitutional challenges to the law
    as interpreted and applied after it goes into effect. Pp. 22–24.
641 F. 3d 339, affirmed in part, reversed in part, and remanded.

  KENNEDY, J., delivered the opinion of the Court, in which ROBERTS,
C. J., and GINSBURG, BREYER, and SOTOMAYOR, JJ., joined. SCALIA, J.,
THOMAS, J., and ALITO, J., filed opinions concurring in part and dissent-
ing in part. KAGAN, J., took no part in the consideration or decision of
the case.
                        Cite as: 567 U. S. ____ (2012)                              1

                             Opinion of the Court

     NOTICE: This opinion is subject to formal revision before publication in the
     preliminary print of the United States Reports. Readers are requested to
     notify the Reporter of Decisions, Supreme Court of the United States, Wash­
     ington, D. C. 20543, of any typographical or other formal errors, in order
     that corrections may be made before the preliminary print goes to press.


SUPREME COURT OF THE UNITED STATES
                                   _________________

                                   No. 11–182
                                   _________________


 ARIZONA, ET AL., PETITIONERS v. UNITED STATES
 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF

                                                    

            APPEALS FOR THE NINTH CIRCUIT

                                         

                                 [June 25, 2012] 


  JUSTICE KENNEDY delivered the opinion of the Court.
   To address pressing issues related to the large number
of aliens within its borders who do not have a lawful right
to be in this country, the State of Arizona in 2010 enacted
a statute called the Support Our Law Enforcement and
Safe Neighborhoods Act. The law is often referred to as
S. B. 1070, the version introduced in the state senate. See
also H. 2162 (2010) (amending S. 1070). Its stated pur­
pose is to “discourage and deter the unlawful entry and
presence of aliens and economic activity by persons unlaw­
fully present in the United States.” Note following Ariz.
Rev. Stat. Ann. §11–1051 (West 2012). The law’s provi­
sions establish an official state policy of “attrition through
enforcement.” Ibid. The question before the Court is
whether federal law preempts and renders invalid four
separate provisions of the state law.
                             I
  The United States filed this suit against Arizona, seek­
ing to enjoin S. B. 1070 as preempted. Four provisions of
the law are at issue here. Two create new state offenses.
Section 3 makes failure to comply with federal alien­
registration requirements a state misdemeanor. Ariz.
2                ARIZONA v. UNITED STATES

                     Opinion of the Court

Rev. Stat. Ann. §13–1509 (West Supp. 2011). Section 5, in
relevant part, makes it a misdemeanor for an unauthor­
ized alien to seek or engage in work in the State; this
provision is referred to as §5(C). See §13–2928(C). Two
other provisions give specific arrest authority and inves-
tigative duties with respect to certain aliens to state and
local law enforcement officers. Section 6 authorizes offic­
ers to arrest without a warrant a person “the officer has
probable cause to believe . . . has committed any public
offense that makes the person removable from the United
States.” §13–3883(A)(5). Section 2(B) provides that offic­
ers who conduct a stop, detention, or arrest must in some
circumstances make efforts to verify the person’s immi­
gration status with the Federal Government. See §11–
1051(B) (West 2012).
   The United States District Court for the District of
Arizona issued a preliminary injunction preventing the
four provisions at issue from taking effect. 703 F. Supp.
2d 980, 1008 (2010). The Court of Appeals for the Ninth
Circuit affirmed. 641 F. 3d 339, 366 (2011). It agreed that
the United States had established a likelihood of success
on its preemption claims. The Court of Appeals was unan­
imous in its conclusion that §§3 and 5(C) were likely
preempted. Judge Bea dissented from the decision to
uphold the preliminary injunction against §§2(B) and 6.
This Court granted certiorari to resolve important ques­
tions concerning the interaction of state and federal power
with respect to the law of immigration and alien status.
565 U. S. ___ (2011).
                              II

                                

                              A

  The Government of the United States has broad, un­
doubted power over the subject of immigration and the
status of aliens. See Toll v. Moreno, 458 U. S. 1, 10 (1982);
see generally S. Legomsky & C. Rodríguez, Immigration
                  Cite as: 567 U. S. ____ (2012)             3

                      Opinion of the Court

and Refugee Law and Policy 115–132 (5th ed. 2009). This
authority rests, in part, on the National Government’s
constitutional power to “establish an uniform Rule of Nat-
uralization,” U. S. Const., Art. I, §8, cl. 4, and its inher-
ent power as sovereign to control and conduct relations
with foreign nations, see Toll, supra, at 10 (citing United
States v. Curtiss-Wright Export Corp., 299 U. S. 304, 318
(1936)).
   The federal power to determine immigration policy is
well settled. Immigration policy can affect trade, invest­
ment, tourism, and diplomatic relations for the entire
Nation, as well as the perceptions and expectations of
aliens in this country who seek the full protection of its
laws. See, e.g., Brief for Argentina et al. as Amici Curiae;
see also Harisiades v. Shaughnessy, 342 U. S. 580,
588–589 (1952). Perceived mistreatment of aliens in the
United States may lead to harmful reciprocal treatment
of American citizens abroad. See Brief for Madeleine K.
Albright et al. as Amici Curiae 24–30.
   It is fundamental that foreign countries concerned about
the status, safety, and security of their nationals in the
United States must be able to confer and communicate on
this subject with one national sovereign, not the 50 sepa­
rate States. See Chy Lung v. Freeman, 92 U. S. 275, 279–
280 (1876); see also The Federalist No. 3, p. 39 (C. Rossiter
ed. 2003) (J. Jay) (observing that federal power would be
necessary in part because “bordering States . . . under the
impulse of sudden irritation, and a quick sense of appar­
ent interest or injury” might take action that would un­
dermine foreign relations). This Court has reaffirmed that
“[o]ne of the most important and delicate of all interna­
tional relationships . . . has to do with the protection of the
just rights of a country’s own nationals when those na­
tionals are in another country.” Hines v. Davidowitz, 312
U. S. 52, 64 (1941).
   Federal governance of immigration and alien status is
4                ARIZONA v. UNITED STATES

                      Opinion of the Court

extensive and complex. Congress has specified catego­
ries of aliens who may not be admitted to the United
States. See 8 U. S. C. §1182. Unlawful entry and unlawful
reentry into the country are federal offenses. §§1325,
1326. Once here, aliens are required to register with the
Federal Government and to carry proof of status on their
person. See §§1301–1306. Failure to do so is a federal
misdemeanor. §§1304(e), 1306(a). Federal law also au­
thorizes States to deny noncitizens a range of public bene­
fits, §1622; and it imposes sanctions on employers who
hire unauthorized workers, §1324a.
   Congress has specified which aliens may be removed
from the United States and the procedures for doing so.
Aliens may be removed if they were inadmissible at the
time of entry, have been convicted of certain crimes, or
meet other criteria set by federal law. See §1227. Re­
moval is a civil, not criminal, matter. A principal feature of
the removal system is the broad discretion exercised by
immigration officials. See Brief for Former Commission­
ers of the United States Immigration and Naturalization
Service as Amici Curiae 8–13 (hereinafter Brief for For­
mer INS Commissioners). Federal officials, as an initial
matter, must decide whether it makes sense to pursue
removal at all. If removal proceedings commence, aliens
may seek asylum and other discretionary relief allowing
them to remain in the country or at least to leave without
formal removal. See §1229a(c)(4); see also, e.g., §§1158
(asylum), 1229b (cancellation of removal), 1229c (volun­
tary departure).
   Discretion in the enforcement of immigration law em­
braces immediate human concerns. Unauthorized work­
ers trying to support their families, for example, likely
pose less danger than alien smugglers or aliens who com­
mit a serious crime. The equities of an individual case
may turn on many factors, including whether the alien
has children born in the United States, long ties to the
                  Cite as: 567 U. S. ____ (2012)            5

                      Opinion of the Court

community, or a record of distinguished military service.
Some discretionary decisions involve policy choices that
bear on this Nation’s international relations. Returning
an alien to his own country may be deemed inappropriate
even where he has committed a removable offense or fails
to meet the criteria for admission. The foreign state may
be mired in civil war, complicit in political persecution, or
enduring conditions that create a real risk that the alien
or his family will be harmed upon return. The dynamic
nature of relations with other countries requires the Exec­
utive Branch to ensure that enforcement policies are con­
sistent with this Nation’s foreign policy with respect to
these and other realities.
   Agencies in the Department of Homeland Security play
a major role in enforcing the country’s immigration laws.
United States Customs and Border Protection (CBP) is re-
sponsible for determining the admissibility of aliens and
securing the country’s borders. See Dept. of Homeland
Security, Office of Immigration Statistics, Immigration
Enforcement Actions: 2010, p. 1 (2011). In 2010, CBP’s
Border Patrol apprehended almost half a million people.
Id., at 3. Immigration and Customs Enforcement (ICE), a
second agency, “conducts criminal investigations involving
the enforcement of immigration-related statutes.” Id., at
2. ICE also operates the Law Enforcement Support Cen­
ter. LESC, as the Center is known, provides immigra-
tion status information to federal, state, and local officials
around the clock. See App. 91. ICE officers are respon­
sible “for the identification, apprehension, and removal of
illegal aliens from the United States.” Immigration En­
forcement Actions, supra, at 2. Hundreds of thousands of
aliens are removed by the Federal Government every year.
See id., at 4 (reporting there were 387,242 removals, and
476,405 returns without a removal order, in 2010).
6               ARIZONA v. UNITED STATES

                     Opinion of the Court

                              B
  The pervasiveness of federal regulation does not di­
minish the importance of immigration policy to the States.
Arizona bears many of the consequences of unlawful im­
migration. Hundreds of thousands of deportable aliens
are apprehended in Arizona each year. Dept. of Homeland
Security, Office of Immigration Statistics, 2010 Yearbook
of Immigration Statistics 93 (2011) (Table 35). Unauthor­
ized aliens who remain in the State comprise, by one es-
timate, almost six percent of the population. See Passel
& Cohn, Pew Hispanic Center, U. S. Unauthorized Im-
migration Flows Are Down Sharply Since Mid-Decade 3
(2010). And in the State’s most populous county, these
aliens are reported to be responsible for a disproportionate
share of serious crime. See, e.g., Camarota & Vaughan,
Center for Immigration Studies, Immigration and Crime:
Assessing a Conflicted Situation 16 (2009) (Table 3) (esti­
mating that unauthorized aliens comprise 8.9% of the
population and are responsible for 21.8% of the felonies in
Maricopa County, which includes Phoenix).
  Statistics alone do not capture the full extent of Arizo­
na’s concerns. Accounts in the record suggest there is an
“epidemic of crime, safety risks, serious property damage,
and environmental problems” associated with the influx
of illegal migration across private land near the Mexican
border. Brief for Petitioners 6. Phoenix is a major city of
the United States, yet signs along an interstate highway
30 miles to the south warn the public to stay away. One
reads, “DANGER—PUBLIC WARNING—TRAVEL NOT
RECOMMENDED / Active Drug and Human Smuggling
Area / Visitors May Encounter Armed Criminals and
Smuggling Vehicles Traveling at High Rates of Speed.”
App. 170; see also Brief for Petitioners 5–6. The problems
posed to the State by illegal immigration must not be
underestimated.
  These concerns are the background for the formal legal
                 Cite as: 567 U. S. ____ (2012)            7

                     Opinion of the Court

analysis that follows. The issue is whether, under pre­
emption principles, federal law permits Arizona to imple­
ment the state-law provisions in dispute.
                             III
  Federalism, central to the constitutional design, adopts
the principle that both the National and State Govern­
ments have elements of sovereignty the other is bound to
respect. See Gregory v. Ashcroft, 501 U. S. 452, 457
(1991); U. S. Term Limits, Inc. v. Thornton, 514 U. S. 779,
838 (1995) (KENNEDY, J., concurring). From the existence
of two sovereigns follows the possibility that laws can be
in conflict or at cross-purposes. The Supremacy Clause
provides a clear rule that federal law “shall be the su­
preme Law of the Land; and the Judges in every State
shall be bound thereby, any Thing in the Constitution or
Laws of any State to the Contrary notwithstanding.”
Art. VI, cl. 2. Under this principle, Congress has the
power to preempt state law. See Crosby v. National For-
eign Trade Council, 530 U. S. 363, 372 (2000); Gibbons
v. Ogden, 9 Wheat. 1, 210–211 (1824). There is no doubt
that Congress may withdraw specified powers from the
States by enacting a statute containing an express
preemption provision. See, e.g., Chamber of Commerce of
United States of America v. Whiting, 563 U. S. ___, ___
(2011) (slip op., at 4).
  State law must also give way to federal law in at least
two other circumstances. First, the States are precluded
from regulating conduct in a field that Congress, acting
within its proper authority, has determined must be regu­
lated by its exclusive governance. See Gade v. National
Solid Wastes Management Assn., 505 U. S. 88, 115 (1992).
The intent to displace state law altogether can be inferred
from a framework of regulation “so pervasive . . . that
Congress left no room for the States to supplement it” or
where there is a “federal interest . . . so dominant that the
8                ARIZONA v. UNITED STATES

                      Opinion of the Court

federal system will be assumed to preclude enforcement of
state laws on the same subject.” Rice v. Santa Fe Elevator
Corp., 331 U. S. 218, 230 (1947); see English v. General
Elec. Co., 496 U. S. 72, 79 (1990).
   Second, state laws are preempted when they conflict
with federal law. Crosby, supra, at 372. This includes
cases where “compliance with both federal and state
regulations is a physical impossibility,” Florida Lime &
Avocado Growers, Inc. v. Paul, 373 U. S. 132, 142–143
(1963), and those instances where the challenged state law
“stands as an obstacle to the accomplishment and execu­
tion of the full purposes and objectives of Congress,”
Hines, 312 U. S., at 67; see also Crosby, supra, at 373
(“What is a sufficient obstacle is a matter of judgment, to
be informed by examining the federal statute as a whole
and identifying its purpose and intended effects”). In
preemption analysis, courts should assume that “the
historic police powers of the States” are not superseded
“unless that was the clear and manifest purpose of Con­
gress.” Rice, supra, at 230; see Wyeth v. Levine, 555 U. S.
555, 565 (2009).
   The four challenged provisions of the state law each
must be examined under these preemption principles.
                              IV
                               A
                         Section 3
   Section 3 of S. B. 1070 creates a new state misde-
meanor. It forbids the “willful failure to complete or carry an
alien registration document . . . in violation of 8 United
States Code section 1304(e) or 1306(a).” Ariz. Rev. Stat.
Ann. §11–1509(A) (West Supp. 2011). In effect, §3 adds a
state-law penalty for conduct proscribed by federal law.
The United States contends that this state enforcement
mechanism intrudes on the field of alien registration, a
field in which Congress has left no room for States to
                  Cite as: 567 U. S. ____ (2012)             9

                      Opinion of the Court

regulate. See Brief for United States 27, 31.
   The Court discussed federal alien-registration require­
ments in Hines v. Davidowitz, 312 U. S. 52. In 1940, as
international conflict spread, Congress added to federal
immigration law a “complete system for alien registra­
tion.” Id., at 70. The new federal law struck a careful
balance. It punished an alien’s willful failure to register
but did not require aliens to carry identification cards.
There were also limits on the sharing of registration rec­
ords and fingerprints. The Court found that Congress
intended the federal plan for registration to be a “single
integrated and all-embracing system.” Id., at 74. Because
this “complete scheme . . . for the registration of aliens”
touched on foreign relations, it did not allow the States to
“curtail or complement” federal law or to “enforce addi­
tional or auxiliary regulations.” Id., at 66–67. As a con­
sequence, the Court ruled that Pennsylvania could not
enforce its own alien-registration program. See id., at 59, 74.
   The present regime of federal regulation is not identi­
cal to the statutory framework considered in Hines, but
it remains comprehensive. Federal law now includes a
requirement that aliens carry proof of registration. 8
U. S. C. §1304(e). Other aspects, however, have stayed the
same. Aliens who remain in the country for more than 30
days must apply for registration and be fingerprinted.
Compare §1302(a) with id., §452(a) (1940 ed.). Detailed
information is required, and any change of address has
to be reported to the Federal Government. Compare
§§1304(a), 1305(a) (2006 ed.), with id., §§455(a), 456 (1940
ed.). The statute continues to provide penalties for the
willful failure to register. Compare §1306(a) (2006 ed.),
with id., §457 (1940 ed.).
   The framework enacted by Congress leads to the conclu­
sion here, as it did in Hines, that the Federal Government
has occupied the field of alien registration. See American
Ins. Assn. v. Garamendi, 539 U. S. 396, 419, n. 11 (2003)
10               ARIZONA v. UNITED STATES

                      Opinion of the Court

(characterizing Hines as a field preemption case); Pennsyl-
vania v. Nelson, 350 U. S. 497, 504 (1956) (same); see also
Dinh, Reassessing the Law of Preemption, 88 Geo. L. J.
2085, 2098–2099, 2107 (2000) (same). The federal statu­
tory directives provide a full set of standards governing
alien registration, including the punishment for noncom­
pliance. It was designed as a “ ‘harmonious whole.’ ”
Hines, supra, at 72. Where Congress occupies an entire
field, as it has in the field of alien registration, even com­
plementary state regulation is impermissible. Field pre­
emption reflects a congressional decision to foreclose any
state regulation in the area, even if it is parallel to fed-
eral standards. See Silkwood v. Kerr-McGee Corp., 464
U. S. 238, 249 (1984).
   Federal law makes a single sovereign responsible for
maintaining a comprehensive and unified system to keep
track of aliens within the Nation’s borders. If §3 of the
Arizona statute were valid, every State could give itself
independent authority to prosecute federal registration
violations, “diminish[ing] the [Federal Government]’s control
over enforcement” and “detract[ing] from the ‘integrated
scheme of regulation’ created by Congress.” Wisconsin
Dept. of Industry v. Gould Inc., 475 U. S. 282, 288–289
(1986). Even if a State may make violation of federal
law a crime in some instances, it cannot do so in a field
(like the field of alien registration) that has been occupied
by federal law. See California v. Zook, 336 U. S. 725, 730–
731, 733 (1949); see also In re Loney, 134 U. S. 372, 375–
376 (1890) (States may not impose their own punishment
for perjury in federal courts).
   Arizona contends that §3 can survive preemption be­
cause the provision has the same aim as federal law and
adopts its substantive standards. This argument not only
ignores the basic premise of field preemption—that States
may not enter, in any respect, an area the Federal Gov­
ernment has reserved for itself—but also is unpersuasive
                 Cite as: 567 U. S. ____ (2012)           11

                     Opinion of the Court

on its own terms. Permitting the State to impose its own
penalties for the federal offenses here would conflict with
the careful framework Congress adopted. Cf. Buckman
Co. v. Plaintiffs’ Legal Comm., 531 U. S. 341, 347–348
(2001) (States may not impose their own punishment for
fraud on the Food and Drug Administration); Wisconsin
Dept., supra, at 288 (States may not impose their own
punishment for repeat violations of the National Labor
Relations Act). Were §3 to come into force, the State
would have the power to bring criminal charges against
individuals for violating a federal law even in circum­
stances where federal officials in charge of the comprehen­
sive scheme determine that prosecution would frustrate
federal policies.
   There is a further intrusion upon the federal scheme.
Even where federal authorities believe prosecution is ap-
propriate, there is an inconsistency between §3 and fed-
eral law with respect to penalties. Under federal law,
the failure to carry registration papers is a misdemeanor
that may be punished by a fine, imprisonment, or a term
of probation. See 8 U. S. C. §1304(e) (2006 ed.); 18 U. S. C.
§3561. State law, by contrast, rules out probation as a
possible sentence (and also eliminates the possibility of
a pardon). See Ariz. Rev. Stat. Ann. §13–1509(D) (West
Supp. 2011). This state framework of sanctions creates a
conflict with the plan Congress put in place. See Wiscon-
sin Dept., supra, at 286 (“[C]onflict is imminent whenever
two separate remedies are brought to bear on the same
activity” (internal quotation marks omitted)).
   These specific conflicts between state and federal law
simply underscore the reason for field preemption. As it
did in Hines, the Court now concludes that, with respect
to the subject of alien registration, Congress intended to
preclude States from “complement[ing] the federal law, or
enforc[ing] additional or auxiliary regulations.” 312 U. S.,
at 66–67. Section 3 is preempted by federal law.
12              ARIZONA v. UNITED STATES

                     Opinion of the Court

                                B
                         Section 5(C)
   Unlike §3, which replicates federal statutory require­
ments, §5(C) enacts a state criminal prohibition where no
federal counterpart exists. The provision makes it a state
misdemeanor for “an unauthorized alien to knowingly ap-
ply for work, solicit work in a public place or perform
work as an employee or independent contractor” in Ari­
zona. Ariz. Rev. Stat. Ann. §13–2928(C) (West Supp. 2011).
Violations can be punished by a $2,500 fine and incarcera­
tion for up to six months. See §13–2928(F); see also
§§13–707(A)(1) (West 2010); 13–802(A); 13–902(A)(5). The
United States contends that the provision upsets the bal-
ance struck by the Immigration Reform and Control Act
of 1986 (IRCA) and must be preempted as an obstacle
to the federal plan of regulation and control.
   When there was no comprehensive federal program
regulating the employment of unauthorized aliens, this
Court found that a State had authority to pass its own
laws on the subject. In 1971, for example, California
passed a law imposing civil penalties on the employment
of aliens who were “not entitled to lawful residence in the
United States if such employment would have an adverse
effect on lawful resident workers.” 1971 Cal. Stats. ch.
1442, §1(a). The law was upheld against a preemption
challenge in De Canas v. Bica, 424 U. S. 351 (1976). De
Canas recognized that “States possess broad authority
under their police powers to regulate the employment
relationship to protect workers within the State.” Id., at
356. At that point, however, the Federal Government had
expressed no more than “a peripheral concern with [the]
employment of illegal entrants.” Id., at 360; see Whiting,
563 U. S., at ___ (slip op., at 3).
   Current federal law is substantially different from the
regime that prevailed when De Canas was decided. Con­
gress enacted IRCA as a comprehensive framework for
                  Cite as: 567 U. S. ____ (2012)           13

                      Opinion of the Court

“combating the employment of illegal aliens.” Hoffman
Plastic Compounds, Inc. v. NLRB, 535 U. S. 137, 147
(2002). The law makes it illegal for employers to know­
ingly hire, recruit, refer, or continue to employ unauthorized
workers. See 8 U. S. C. §§1324a(a)(1)(A), (a)(2). It also
requires every employer to verify the employment authori­
zation status of prospective employees. See §§1324a(a)
(1)(B), (b); 8 CFR §274a.2(b) (2012). These requirements
are enforced through criminal penalties and an escalat­
ing series of civil penalties tied to the number of times
an employer has violated the provisions. See 8 U. S. C.
§§1324a(e)(4), (f); 8 CFR §274a.10.
  This comprehensive framework does not impose federal
criminal sanctions on the employee side (i.e., penalties on
aliens who seek or engage in unauthorized work). Under
federal law some civil penalties are imposed instead. With
certain exceptions, aliens who accept unlawful employ­
ment are not eligible to have their status adjusted to
that of a lawful permanent resident. See 8 U. S. C.
§§1255(c)(2), (c)(8). Aliens also may be removed from the
country for having engaged in unauthorized work. See
§1227(a)(1)(C)(i); 8 CFR §214.1(e). In addition to specify­
ing these civil consequences, federal law makes it a crime
for unauthorized workers to obtain employment through
fraudulent means. See 18 U. S. C. §1546(b). Congress has
made clear, however, that any information employees
submit to indicate their work status “may not be used” for
purposes other than prosecution under specified federal
criminal statutes for fraud, perjury, and related conduct.
See 8 U. S. C. §§1324a(b)(5), (d)(2)(F)–(G).
  The legislative background of IRCA underscores the fact
that Congress made a deliberate choice not to impose crim­

inal penalties on aliens who seek, or engage in, unauthor­
ized employment. A commission established by Congress
to study immigration policy and to make recommen­
dations concluded these penalties would be “unnecessary
14              ARIZONA v. UNITED STATES

                     Opinion of the Court

and unworkable.” U. S. Immigration Policy and the Na­
tional Interest: The Final Report and Recommendations of
the Select Commission on Immigration and Refugee Policy
with Supplemental Views by Commissioners 65–66 (1981);
see Pub. L. 95–412, §4, 92 Stat. 907. Proposals to make
unauthorized work a criminal offense were debated and
discussed during the long process of drafting IRCA. See
Brief for Service Employees International Union et al. as
Amici Curiae 9–12. But Congress rejected them. See, e.g.,
119 Cong. Rec. 14184 (1973) (statement of Rep. Dennis).
In the end, IRCA’s framework reflects a considered judg­
ment that making criminals out of aliens engaged in
unauthorized work—aliens who already face the possibil­
ity of employer exploitation because of their removable
status—would be inconsistent with federal policy and ob-
jectives. See, e.g., Hearings before the Subcommittee
No. 1 of the House Committee on the Judiciary, 92d Cong.,
1st Sess., pt. 3, pp. 919–920 (1971) (statement of Rep.
Rodino, the eventual sponsor of IRCA in the House of
Representatives).
   IRCA’s express preemption provision, which in most
instances bars States from imposing penalties on employ­
ers of unauthorized aliens, is silent about whether addi­
tional penalties may be imposed against the employees
themselves. See 8 U. S. C. §1324a(h)(2); Whiting, supra,
at ___–___ (slip op., at 1–2). But the existence of an “ex­
press pre-emption provisio[n] does not bar the ordinary
working of conflict pre-emption principles” or impose a
“special burden” that would make it more difficult to
establish the preemption of laws falling outside the clause.
Geier v. American Honda Motor Co., 529 U. S. 861, 869–
872 (2000); see Sprietsma v. Mercury Marine, 537 U. S. 51,
65 (2002).
   The ordinary principles of preemption include the well­
settled proposition that a state law is preempted where it
“stands as an obstacle to the accomplishment and exe­
                 Cite as: 567 U. S. ____ (2012)          15

                     Opinion of the Court

cution of the full purposes and objectives of Congress.”
Hines, 312 U. S., at 67. Under §5(C) of S. B. 1070, Arizona
law would interfere with the careful balance struck by
Congress with respect to unauthorized employment of
aliens. Although §5(C) attempts to achieve one of the
same goals as federal law—the deterrence of unlawful
employment—it involves a conflict in the method of en­
forcement. The Court has recognized that a “[c]onflict
in technique can be fully as disruptive to the system Con­
gress enacted as conflict in overt policy.” Motor Coach
Employees v. Lockridge, 403 U. S. 274, 287 (1971). The
correct instruction to draw from the text, structure, and
history of IRCA is that Congress decided it would be inap­
propriate to impose criminal penalties on aliens who seek
or engage in unauthorized employment. It follows that a
state law to the contrary is an obstacle to the regulatory
system Congress chose. See Puerto Rico Dept. of Con-
sumer Affairs v. ISLA Petroleum Corp., 485 U. S. 495, 503
(1988) (“Where a comprehensive federal scheme intention­
ally leaves a portion of the regulated field without con­
trols, then the pre-emptive inference can be drawn—not
from federal inaction alone, but from inaction joined with
action”). Section 5(C) is preempted by federal law.
                              C
                          Section 6
  Section 6 of S. B. 1070 provides that a state officer,
“without a warrant, may arrest a person if the officer has
probable cause to believe . . . [the person] has committed
any public offense that makes [him] removable from the
United States.” Ariz. Rev. Stat. Ann. §13–3883(A)(5)
(West Supp. 2011). The United States argues that arrests
authorized by this statute would be an obstacle to the
removal system Congress created.
  As a general rule, it is not a crime for a removable alien
to remain present in the United States. See INS v. Lopez-
16               ARIZONA v. UNITED STATES

                      Opinion of the Court

Mendoza, 468 U. S. 1032, 1038 (1984). If the police stop
someone based on nothing more than possible removabil­
ity, the usual predicate for an arrest is absent. When an
alien is suspected of being removable, a federal official
issues an administrative document called a Notice to Ap­
pear. See 8 U. S. C. §1229(a); 8 CFR §239.1(a) (2012).
The form does not authorize an arrest. Instead, it gives
the alien information about the proceedings, including the
time and date of the removal hearing. See 8 U. S. C.
§1229(a)(1). If an alien fails to appear, an in absentia
order may direct removal. §1229a(5)(A).
   The federal statutory structure instructs when it is ap­
propriate to arrest an alien during the removal process.
For example, the Attorney General can exercise discretion
to issue a warrant for an alien’s arrest and detention
“pending a decision on whether the alien is to be removed
from the United States.” 8 U. S. C. §1226(a); see Memo­
randum from John Morton, Director, ICE, to All Field
Office Directors et al., Exercising Prosecutorial Discretion
Consistent with the Civil Immigration Enforcement Prior­
ities of the Agency for the Apprehension, Detention, and
Removal of Aliens (June 17, 2011) (hereinafter 2011 ICE
Memorandum) (describing factors informing this and re­
lated decisions). And if an alien is ordered removed after
a hearing, the Attorney General will issue a warrant.
See 8 CFR §241.2(a)(1). In both instances, the warrants
are executed by federal officers who have received training
in the enforcement of immigration law. See §§241.2(b),
287.5(e)(3). If no federal warrant has been issued, those
officers have more limited authority. See 8 U. S. C. §1357(a).
They may arrest an alien for being “in the United
States in violation of any [immigration] law or regula-
tion,” for example, but only where the alien “is likely to
escape before a warrant can be obtained.” §1357(a)(2).
   Section 6 attempts to provide state officers even greater
authority to arrest aliens on the basis of possible remova­
                 Cite as: 567 U. S. ____ (2012)          17

                     Opinion of the Court

bility than Congress has given to trained federal immi-
gration officers. Under state law, officers who believe
an alien is removable by reason of some “public offense”
would have the power to conduct an arrest on that basis
regardless of whether a federal warrant has issued or
the alien is likely to escape. This state authority could be
exercised without any input from the Federal Government
about whether an arrest is warranted in a particular case.
This would allow the State to achieve its own immigra­
tion policy. The result could be unnecessary harassment
of some aliens (for instance, a veteran, college student, or
someone assisting with a criminal investigation) whom
federal officials determine should not be removed.
   This is not the system Congress created. Federal law
specifies limited circumstances in which state officers may
perform the functions of an immigration officer. A princi­
pal example is when the Attorney General has granted
that authority to specific officers in a formal agreement
with a state or local government. See §1357(g)(1); see also
§1103(a)(10) (authority may be extended in the event of an
“imminent mass influx of aliens off the coast of the United
States”); §1252c (authority to arrest in specific circum­
stance after consultation with the Federal Government);
§1324(c) (authority to arrest for bringing in and harboring
certain aliens). Officers covered by these agreements are
subject to the Attorney General’s direction and super­
vision. §1357(g)(3). There are significant complexities
involved in enforcing federal immigration law, including
the determination whether a person is removable. See
Padilla v. Kentucky, 559 U. S. ___, ___–___ (2010) (ALITO,
J., concurring in judgment) (slip op., at 4–7). As a result,
the agreements reached with the Attorney General must
contain written certification that officers have received
adequate training to carry out the duties of an immigra­
tion officer. See §1357(g)(2); cf. 8 CFR §§287.5(c) (ar-
rest power contingent on training), 287.1(g) (defining the
18               ARIZONA v. UNITED STATES

                      Opinion of the Court

training).
    By authorizing state officers to decide whether an
alien should be detained for being removable, §6 violates
the principle that the removal process is entrusted to the
discretion of the Federal Government. See, e.g., Reno v.
American-Arab Anti-Discrimination Comm., 525 U. S. 471,
483–484 (1999); see also Brief for Former INS Commis­
sioners 8–13. A decision on removability requires a de­
termination whether it is appropriate to allow a foreign
national to continue living in the United States. Decisions
of this nature touch on foreign relations and must be made
with one voice. See Jama v. Immigration and Customs
Enforcement, 543 U. S. 335, 348 (2005) (“Removal deci­
sions, including the selection of a removed alien’s destina­
tion, may implicate [the Nation’s] relations with foreign
powers and require consideration of changing political and
economic circumstances” (internal quotation marks omit­
ted)); see also Galvan v. Press, 347 U. S. 522, 531 (1954)
(“Policies pertaining to the entry of aliens and their right
to remain here are . . . entrusted exclusively to Congress
. . .”); Truax v. Raich, 239 U. S. 33, 42 (1915) (“The author­
ity to control immigration—to admit or exclude aliens—is
vested solely in the Federal Government”).
    In defense of §6, Arizona notes a federal statute permit­
ting state officers to “cooperate with the Attorney General
in the identification, apprehension, detention, or removal
of aliens not lawfully present in the United States.” 8
U. S. C. §1357(g)(10)(B). There may be some ambiguity as
to what constitutes cooperation under the federal law; but
no coherent understanding of the term would incorporate
the unilateral decision of state officers to arrest an alien
for being removable absent any request, approval, or other
instruction from the Federal Government. The Depart­
ment of Homeland Security gives examples of what would
constitute cooperation under federal law. These include
situations where States participate in a joint task force
                 Cite as: 567 U. S. ____ (2012)          19

                     Opinion of the Court

with federal officers, provide operational support in exe­
cuting a warrant, or allow federal immigration officials
to gain access to detainees held in state facilities. See
Dept. of Homeland Security, Guidance on State and Local
Governments’ Assistance in Immigration Enforcement
and Related Matters 13–14 (2011), online at http://
www.dhs.gov/files/resources/immigration.shtm (all Inter­
net materials as visited June 21, 2012, and available in
Clerk of Court’s case file). State officials can also assist
the Federal Government by responding to requests for
information about when an alien will be released from
their custody. See §1357(d). But the unilateral state
action to detain authorized by §6 goes far beyond these
measures, defeating any need for real cooperation.
   Congress has put in place a system in which state offic­
ers may not make warrantless arrests of aliens based on
possible removability except in specific, limited circum­
stances. By nonetheless authorizing state and local offi-
cers to engage in these enforcement activities as a general
matter, §6 creates an obstacle to the full purposes and
objectives of Congress. See Hines, 312 U. S., at 67. Sec­
tion 6 is preempted by federal law.
                             D
                        Section 2(B)
  Section 2(B) of S. B. 1070 requires state officers to make
a “reasonable attempt . . . to determine the immigration
status” of any person they stop, detain, or arrest on some
other legitimate basis if “reasonable suspicion exists that
the person is an alien and is unlawfully present in the
United States.” Ariz. Rev. Stat. Ann. §11–1051(B) (West
2012). The law also provides that “[a]ny person who is
arrested shall have the person’s immigration status de­
termined before the person is released.” Ibid. The accepted
way to perform these status checks is to contact ICE,
which maintains a database of immigration records.
20               ARIZONA v. UNITED STATES

                     Opinion of the Court

  Three limits are built into the state provision. First, a
detainee is presumed not to be an alien unlawfully present
in the United States if he or she provides a valid Arizona
driver’s license or similar identification. Second, officers
“may not consider race, color or national origin . . . except
to the extent permitted by the United States [and] Ari­
zona Constitution[s].” Ibid. Third, the provisions must
be “implemented in a manner consistent with federal law
regulating immigration, protecting the civil rights of all
persons and respecting the privileges and immunities of
United States citizens.” §11–1051(L) (West 2012).
  The United States and its amici contend that, even with
these limits, the State’s verification requirements pose an
obstacle to the framework Congress put in place. The first
concern is the mandatory nature of the status checks. The
second is the possibility of prolonged detention while the
checks are being performed.
                               1
  Consultation between federal and state officials is an
important feature of the immigration system. Congress
has made clear that no formal agreement or special train­
ing needs to be in place for state officers to “communicate
with the [Federal Government] regarding the immigration
status of any individual, including reporting knowledge
that a particular alien is not lawfully present in the United
States.” 8 U. S. C. §1357(g)(10)(A). And Congress has
obligated ICE to respond to any request made by state
officials for verification of a person’s citizenship or im-
migration status. See §1373(c); see also §1226(d)(1)(A)
(requiring a system for determining whether individuals
arrested for aggravated felonies are aliens). ICE’s Law
Enforcement Support Center operates “24 hours a day,
seven days a week, 365 days a year” and provides, among
other things, “immigration status, identity information
and real-time assistance to local, state and federal law
                 Cite as: 567 U. S. ____ (2012)           21

                     Opinion of the Court

enforcement agencies.” ICE, Fact Sheet: Law Enforce­
ment Support Center (May 29, 2012), online at http://
www.ice.gov/news/library/factsheets/lesc.htm.     LESC re­

sponded to more than one million requests for information
in 2009 alone. App. 93.
   The United States argues that making status verifica­
tion mandatory interferes with the federal immigration
scheme. It is true that §2(B) does not allow state officers
to consider federal enforcement priorities in deciding
whether to contact ICE about someone they have de­
tained. See Brief for United States 47–50. In other words,
the officers must make an inquiry even in cases where it
seems unlikely that the Attorney General would have
the alien removed. This might be the case, for example,
when an alien is an elderly veteran with significant and
longstanding ties to the community. See 2011 ICE Memo­
randum 4–5 (mentioning these factors as relevant).
   Congress has done nothing to suggest it is inappropriate
to communicate with ICE in these situations, however.
Indeed, it has encouraged the sharing of information about
possible immigration violations. See 8 U. S. C. §1357(g)
(10)(A). A federal statute regulating the public benefits
provided to qualified aliens in fact instructs that “no State
or local government entity may be prohibited, or in any
way restricted, from sending to or receiving from [ICE]
information regarding the immigration status, lawful or
unlawful, of an alien in the United States.” §1644. The
federal scheme thus leaves room for a policy requiring
state officials to contact ICE as a routine matter. Cf.
Whiting, 563 U. S., at ___–___ (slip op., at 23–24) (reject­
ing argument that federal law preempted Arizona’s re­
quirement that employers determine whether employees
were eligible to work through the federal E-Verify system
where the Federal Government had encouraged its use).
22               ARIZONA v. UNITED STATES

                      Opinion of the Court

                               2
   Some who support the challenge to §2(B) argue that, in
practice, state officers will be required to delay the release
of some detainees for no reason other than to verify their
immigration status. See, e.g., Brief for Former Arizona
Attorney General Terry Goddard et al. as Amici Curiae 37,
n. 49. Detaining individuals solely to verify their immi­
gration status would raise constitutional concerns. See,
e.g., Arizona v. Johnson, 555 U. S. 323, 333 (2009); Illinois
v. Caballes, 543 U. S. 405, 407 (2005) (“A seizure that is
justified solely by the interest in issuing a warning ticket
to the driver can become unlawful if it is prolonged beyond
the time reasonably required to complete that mission”).
And it would disrupt the federal framework to put state
officers in the position of holding aliens in custody for
possible unlawful presence without federal direction and
supervision. Cf. Part IV–C, supra (concluding that Ari­
zona may not authorize warrantless arrests on the basis of
removability). The program put in place by Congress does
not allow state or local officers to adopt this enforcement
mechanism.
   But §2(B) could be read to avoid these concerns. To take
one example, a person might be stopped for jaywalking in
Tucson and be unable to produce identification. The first
sentence of §2(B) instructs officers to make a “reasonable”
attempt to verify his immigration status with ICE if there
is reasonable suspicion that his presence in the United
States is unlawful. The state courts may conclude that,
unless the person continues to be suspected of some crime
for which he may be detained by state officers, it would
not be reasonable to prolong the stop for the immigration
inquiry. See Reply Brief for Petitioners 12, n. 4 (“[Section
2(B)] does not require the verification be completed during
the stop or detention if that is not reasonable or practica­
ble”); cf. Muehler v. Mena, 544 U. S. 93, 101 (2005) (finding
no Fourth Amendment violation where questioning about
                 Cite as: 567 U. S. ____ (2012)          23

                     Opinion of the Court

immigration status did not prolong a stop).
   To take another example, a person might be held pend­
ing release on a charge of driving under the influence of
alcohol. As this goes beyond a mere stop, the arrestee
(unlike the jaywalker) would appear to be subject to the
categorical requirement in the second sentence of §2(B)
that “[a]ny person who is arrested shall have the person’s
immigration status determined before [he] is released.”
State courts may read this as an instruction to initiate a
status check every time someone is arrested, or in some
subset of those cases, rather than as a command to hold
the person until the check is complete no matter the cir­
cumstances. Even if the law is read as an instruction to
complete a check while the person is in custody, moreover,
it is not clear at this stage and on this record that the
verification process would result in prolonged detention.
   However the law is interpreted, if §2(B) only requires
state officers to conduct a status check during the course
of an authorized, lawful detention or after a detainee has
been released, the provision likely would survive pre-
emption—at least absent some showing that it has other
consequences that are adverse to federal law and its objec­
tives. There is no need in this case to address whether
reasonable suspicion of illegal entry or another immigra­
tion crime would be a legitimate basis for prolonging a
detention, or whether this too would be preempted by
federal law. See, e.g., United States v. Di Re, 332 U. S.
581, 589 (1948) (authority of state officers to make arrests
for federal crimes is, absent federal statutory instruction,
a matter of state law); Gonzales v. Peoria, 722 F. 2d 468,
475–476 (CA9 1983) (concluding that Arizona officers have
authority to enforce the criminal provisions of federal
immigration law), overruled on other grounds in Hodgers-
Durgin v. de la Vina, 199 F. 3d 1037 (CA9 1999).
   The nature and timing of this case counsel caution in
evaluating the validity of §2(B). The Federal Government
24               ARIZONA v. UNITED STATES

                     Opinion of the Court

has brought suit against a sovereign State to challenge the
provision even before the law has gone into effect. There
is a basic uncertainty about what the law means and how
it will be enforced. At this stage, without the benefit of a
definitive interpretation from the state courts, it would be
inappropriate to assume §2(B) will be construed in a way
that creates a conflict with federal law. Cf. Fox v. Wash-
ington, 236 U. S. 273, 277 (1915) (“So far as statutes fairly
may be construed in such a way as to avoid doubtful con­
stitutional questions they should be so construed; and it is
to be presumed that state laws will be construed in that
way by the state courts” (citation omitted)). As a result,
the United States cannot prevail in its current challenge.
See Huron Portland Cement Co. v. Detroit, 362 U. S. 440,
446 (1960) (“To hold otherwise would be to ignore the
teaching of this Court’s decisions which enjoin seeking out
conflicts between state and federal regulation where none
clearly exists”). This opinion does not foreclose other
preemption and constitutional challenges to the law as
interpreted and applied after it goes into effect.
                             V
  Immigration policy shapes the destiny of the Nation.
On May 24, 2012, at one of this Nation’s most distin­
guished museums of history, a dozen immigrants stood
before the tattered flag that inspired Francis Scott Key
to write the National Anthem. There they took the oath
to become American citizens. The Smithsonian, News
Release, Smithsonian Citizenship Ceremony Welcomes
a Dozen New Americans (May 24, 2012), online at
http://newsdesk.si.edu/releases. These naturalization cere-
monies bring together men and women of different ori­
gins who now share a common destiny. They swear a
common oath to renounce fidelity to foreign princes, to
defend the Constitution, and to bear arms on behalf of the
country when required by law. 8 CFR §337.1(a) (2012).
                  Cite as: 567 U. S. ____ (2012)            25

                      Opinion of the Court

The history of the United States is in part made of the
stories, talents, and lasting contributions of those who
crossed oceans and deserts to come here.
   The National Government has significant power to
regulate immigration. With power comes responsibility,
and the sound exercise of national power over immigration
depends on the Nation’s meeting its responsibility to base
its laws on a political will informed by searching, thought­
ful, rational civic discourse. Arizona may have under­
standable frustrations with the problems caused by illegal
immigration while that process continues, but the State
may not pursue policies that undermine federal law.
                         *     *    *
   The United States has established that §§3, 5(C), and 6
of S. B. 1070 are preempted. It was improper, however, to
enjoin §2(B) before the state courts had an opportunity to
construe it and without some showing that enforcement of
the provision in fact conflicts with federal immigration law
and its objectives.
   The judgment of the Court of Appeals for the Ninth
Circuit is affirmed in part and reversed in part. The case
is remanded for further proceedings consistent with this
opinion.
                                              It is so ordered.

  JUSTICE KAGAN took no part in the consideration or
decision of this case.
                 Cite as: 567 U. S. ____ (2012)           1

                     Opinion of SCALIA, J.

SUPREME COURT OF THE UNITED STATES
                         _________________

                          No. 11–182
                         _________________


 ARIZONA, ET AL., PETITIONERS v. UNITED STATES
 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF

                                                    

            APPEALS FOR THE NINTH CIRCUIT

                                         

                        [June 25, 2012] 


  JUSTICE SCALIA, concurring in part and dissenting in
part.
  The United States is an indivisible “Union of sovereign
States.” Hinderlider v. La Plata River & Cherry Creek
Ditch Co., 304 U. S. 92, 104 (1938). Today’s opinion, ap­
proving virtually all of the Ninth Circuit’s injunction
against enforcement of the four challenged provisions of
Arizona’s law, deprives States of what most would con-
sider the defining characteristic of sovereignty: the power
to exclude from the sovereign’s territory people who have
no right to be there. Neither the Constitution itself nor
even any law passed by Congress supports this result. I
dissent.
                            I
  As a sovereign, Arizona has the inherent power to ex­
clude persons from its territory, subject only to those
limitations expressed in the Constitution or constitution­
ally imposed by Congress. That power to exclude has long
been recognized as inherent in sovereignty. Emer de
Vattel’s seminal 1758 treatise on the Law of Nations
stated:
    “The sovereign may forbid the entrance of his territory
    either to foreigners in general, or in particular cases,
    or to certain persons, or for certain particular pur-
    poses, according as he may think it advantageous to
2                   ARIZONA v. UNITED STATES

                         Opinion of SCALIA, J.

      the state. There is nothing in all this, that does not
      flow from the rights of domain and sovereignty: every
      one is obliged to pay respect to the prohibition; and
      whoever dares violate it, incurs the penalty decreed
      to render it effectual.” The Law of Nations, bk. II,
      ch. VII, §94, p. 309 (B. Kapossy & R. Whatmore eds.
      2008).
See also I R. Phillimore, Commentaries upon Internation­
al Law, pt. III, ch. X, p. 233 (1854) (“It is a received maxim
of International Law that, the Government of a State may
prohibit the entrance of strangers into the country”).1
   There is no doubt that “before the adoption of the consti­
tution of the United States” each State had the author-
ity to “prevent [itself] from being burdened by an influx of
persons.” Mayor of New York v. Miln, 11 Pet. 102, 132–
133 (1837). And the Constitution did not strip the States
of that authority. To the contrary, two of the Constitu­
tion’s provisions were designed to enable the States to
prevent “the intrusion of obnoxious aliens through other
States.” Letter from James Madison to Edmund Randolph
(Aug. 27, 1782), in 1 The Writings of James Madison 226
(1900); accord, The Federalist No. 42, pp. 269–271 (C.
Rossiter ed. 1961) (J. Madison). The Articles of Confeder­
——————
    1 Many of the 17th-, 18th-, and 19th-century commentators main­
tained that states should exclude foreigners only for good reason.
Pufendorf, for example, maintained that states are generally expected
to grant “permanent settlement to strangers who have been driven
from their former home,” though acknowledging that, when faced with
the prospect of mass immigration, “every state may decide after its own
custom what privilege should be granted in such a situation.” 2 Of the
Law of Nature and Nations, bk. III, ch. III, §10, p. 366 (C. Oldfather &
W. Oldfather eds. 1934). See generally Cleveland, Powers Inherent in
Sovereignty: Indians, Aliens, Territories, and the Nineteenth Century
Origins of Plenary Power over Foreign Affairs, 81 Tex. L. Rev. 1, 83–87
(2002). But the authority to exclude was universally accepted as
inherent in sovereignty, whatever prudential limitations there might be
on its exercise.
                 Cite as: 567 U. S. ____ (2012)            3

                     Opinion of SCALIA, J.

ation had provided that “the free inhabitants of each of
these States, paupers, vagabonds and fugitives from jus­
tice excepted, shall be entitled to all privileges and im­
munities of free citizens in the several States.” Articles of
Confederation, Art. IV. This meant that an unwelcome
alien could obtain all the rights of a citizen of one State
simply by first becoming an inhabitant of another. To
remedy this, the Constitution’s Privileges and Immunities
Clause provided that “[t]he Citizens of each State shall be
entitled to all Privileges and Immunities of Citizens in the
several States.” Art. IV, §2, cl. 1 (emphasis added). But
if one State had particularly lax citizenship standards, it
might still serve as a gateway for the entry of “obnoxious
aliens” into other States. This problem was solved “by
authorizing the general government to establish a uniform
rule of naturalization throughout the United States.” The
Federalist No. 42, supra, at 271; see Art. I, §8, cl. 4. In
other words, the naturalization power was given to Con­
gress not to abrogate States’ power to exclude those they
did not want, but to vindicate it.
   Two other provisions of the Constitution are an ac­
knowledgment of the States’ sovereign interest in protect­
ing their borders. Article I provides that “[n]o State shall,
without the Consent of the Congress, lay any Imposts or
Duties on Imports or Exports, except what may be abso­
lutely necessary for executing it’s inspection Laws.” Art. I,
§10, cl. 2 (emphasis added). This assumed what everyone
assumed: that the States could exclude from their territory
dangerous or unwholesome goods. A later portion of the
same section provides that “[n]o State shall, without the
Consent of Congress, . . . engage in War, unless actually
invaded, or in such imminent Danger as will not admit of
delay.” Art. I, §10, cl. 3 (emphasis added). This limits the
States’ sovereignty (in a way not relevant here) but leaves
intact their inherent power to protect their territory.
   Notwithstanding “[t]he myth of an era of unrestricted
4                    ARIZONA v. UNITED STATES

                           Opinion of SCALIA, J.

immigration” in the first 100 years of the Republic, the
States enacted numerous laws restricting the immigra-
tion of certain classes of aliens, including convicted crimi­
nals, indigents, persons with contagious diseases, and (in
Southern States) freed blacks. Neuman, The Lost Century
of American Immigration (1776–1875), 93 Colum. L. Rev.
1833, 1835, 1841–1880 (1993). State laws not only pro­
vided for the removal of unwanted immigrants but also
imposed penalties on unlawfully present aliens and those
who aided their immigration.2 Id., at 1883.
   In fact, the controversy surrounding the Alien and
Sedition Acts involved a debate over whether, under the
Constitution, the States had exclusive authority to enact
such immigration laws. Criticism of the Sedition Act has
become a prominent feature of our First Amendment
jurisprudence, see, e.g., New York Times Co. v. Sullivan,
376 U. S. 254, 273–276 (1964), but one of the Alien Acts3
also aroused controversy at the time:
     “Be it enacted by the Senate and House of Representa­
     tives of the United States of America in Congress as­
     sembled, That it shall be lawful for the President of
     the United States at any time during the continuance
     of this act, to order all such aliens as he shall judge
     dangerous to the peace and safety of the United
     States, or shall have reasonable grounds to suspect
     are concerned in any treasonable or secret machina­
     tions against the government thereof, to depart out of
     the territory of the United States . . . .” An Act con­
     cerning Aliens, 1 Stat. 570, 570–571.

——————
  2 E.g., Va. Code Tit. 54, ch. 198, §39 (1849) (“If a master of a vessel or

other person, knowingly, import or bring into this state, from any place
out of the United States, any person convicted of crime . . . he shall be
confined in jail for three months, and be fined one hundred dollars”).
  3 There were two Alien Acts, one of which dealt only with enemy

aliens. An Act respecting Alien Enemies, 1 Stat. 577.
                  Cite as: 567 U. S. ____ (2012)            5

                      Opinion of SCALIA, J.

The Kentucky and Virginia Resolutions, written in denun­
ciation of these Acts, insisted that the power to exclude
unwanted aliens rested solely in the States. Jefferson’s
Kentucky Resolutions insisted “that alien friends are
under the jurisdiction and protection of the laws of the
state wherein they are [and] that no power over them has
been delegated to the United States, nor prohibited to
the individual states, distinct from their power over citi­
zens.” Kentucky Resolutions of 1798, reprinted in J. Powell,
Languages of Power: A Sourcebook of Early American
Constitutional History 131 (1991). Madison’s Virginia
Resolutions likewise contended that the Alien Act pur­
ported to give the President “a power nowhere delegated
to the federal government.” Virginia Resolutions of 1798,
reprinted in Powell, supra, at 134 (emphasis omitted).
Notably, moreover, the Federalist proponents of the Act
defended it primarily on the ground that “[t]he removal of
aliens is the usual preliminary of hostility” and could
therefore be justified in exercise of the Federal Govern­
ment’s war powers. Massachussets Resolutions in Reply
to Virginia, reprinted in Powell, supra, at 136.
  In Mayor of New York v. Miln, this Court considered
a New York statute that required the commander of any
ship arriving in New York from abroad to disclose “the
name, place of birth, and last legal settlement, age and
occupation . . . of all passengers . . . with the intention of
proceeding to the said city.” 11 Pet., at 130–131. After
discussing the sovereign authority to regulate the en­
trance of foreigners described by De Vattel, the Court said:
       “The power . . . of New York to pass this law having
    undeniably existed at the formation of the constitu­
    tion, the simply inquiry is, whether by that instru­
    ment it was taken from the states, and granted to
    congress; for if it were not, it yet remains with them.”
    Id., at 132.
6                ARIZONA v. UNITED STATES

                     Opinion of SCALIA, J.

And the Court held that it remains. Id., at 139.
                              II
   One would conclude from the foregoing that after the
adoption of the Constitution there was some doubt about
the power of the Federal Government to control immigra­
tion, but no doubt about the power of the States to do so.
Since the founding era (though not immediately), doubt
about the Federal Government’s power has disappeared.
Indeed, primary responsibility for immigration policy has
shifted from the States to the Federal Government. Con­
gress exercised its power “[t]o establish an uniform Rule of
Naturalization,” Art. I, §8, cl. 4, very early on, see An Act
to establish an uniform Rule of Naturalization, 1 Stat.
103. But with the fleeting exception of the Alien Act,
Congress did not enact any legislation regulating immi­
gration for the better part of a century. In 1862, Congress
passed “An Act to prohibit the ‘Coolie Trade’ by American
Citizens in American Vessels,” which prohibited “procur­
ing [Chinese nationals] . . . to be disposed of, or sold, or
transferred, for any term of years or for any time what­
ever, as servants or apprentices, or to be held to service or
labor.” 12 Stat. 340. Then, in 1875, Congress amended
that act to bar admission to Chinese, Japanese, and other
Asian immigrants who had “entered into a contract or
agreement for a term of service within the United States,
for lewd and immoral purposes.” An act supplementary to
the acts in relation to immigration, ch. 141, 18 Stat. 477.
And in 1882, Congress enacted the first general immi­
gration statute. See An act to regulate Immigration, 22
Stat. 214. Of course, it hardly bears mention that Federal
immigration law is now extensive.
   I accept that as a valid exercise of federal power—not
because of the Naturalization Clause (it has no necessary
connection to citizenship) but because it is an inherent
attribute of sovereignty no less for the United States than
                 Cite as: 567 U. S. ____ (2012)            7

                     Opinion of SCALIA, J.

for the States. As this Court has said, it is an “ ‘accepted
maxim of international law, that every sovereign nation
has the power, as inherent in sovereignty, and essential to
self-preservation, to forbid the entrance of foreigners
within its dominions.’ ” Fong Yue Ting v. United States,
149 U. S. 698, 705 (1893) (quoting Ekiu v. United States,
142 U. S. 651, 659 (1892)). That is why there was no need
to set forth control of immigration as one of the enumer­
ated powers of Congress, although an acknowledgment of
that power (as well as of the States’ similar power, subject
to federal abridgment) was contained in Art. I, §9, which
provided that “[t]he Migration or Importation of such
Persons as any of the States now existing shall think
proper to admit, shall not be prohibited by the Congress
prior to the Year one thousand eight hundred and
eight . . . .”
   In light of the predominance of federal immigration
restrictions in modern times, it is easy to lose sight of the
States’ traditional role in regulating immigration—and to
overlook their sovereign prerogative to do so. I accept as a
given that State regulation is excluded by the Constitution
when (1) it has been prohibited by a valid federal law, or
(2) it conflicts with federal regulation—when, for example,
it admits those whom federal regulation would exclude, or
excludes those whom federal regulation would admit.
   Possibility (1) need not be considered here: there is no
federal law prohibiting the States’ sovereign power to ex-
clude (assuming federal authority to enact such a law).
The mere existence of federal action in the immigration
area—and the so-called field preemption arising from that
action, upon which the Court’s opinion so heavily relies,
ante, at 9–11—cannot be regarded as such a prohibition.
We are not talking here about a federal law prohibiting
the States from regulating bubble-gum advertising, or
even the construction of nuclear plants. We are talking
about a federal law going to the core of state sovereignty:
8                ARIZONA v. UNITED STATES

                      Opinion of SCALIA, J.

the power to exclude. Like elimination of the States’ other
inherent sovereign power, immunity from suit, elimina-
tion of the States’ sovereign power to exclude requires that
“Congress . . . unequivocally expres[s] its intent to abro­
gate,” Seminole Tribe of Fla. v. Florida, 517 U. S. 44, 55
(1996) (internal quotation marks and citation omitted).
Implicit “field preemption” will not do.
   Nor can federal power over illegal immigration be
deemed exclusive because of what the Court’s opinion
solicitously calls “foreign countries[ ’] concern[s] about the
status, safety, and security of their nationals in the United
States,” ante, at 3. The Constitution gives all those on our
shores the protections of the Bill of Rights—but just as
those rights are not expanded for foreign nationals be­
cause of their countries’ views (some countries, for exam­
ple, have recently discovered the death penalty to be
barbaric), neither are the fundamental sovereign powers
of the States abridged to accommodate foreign countries’
views. Even in its international relations, the Federal
Government must live with the inconvenient fact that it is
a Union of independent States, who have their own sover­
eign powers. This is not the first time it has found that a
nuisance and a bother in the conduct of foreign policy.
Four years ago, for example, the Government importuned
us to interfere with thoroughly constitutional state judicial
procedures in the criminal trial of foreign nationals be­
cause the international community, and even an opinion of
the International Court of Justice, disapproved them. See
Medellín v. Texas, 552 U. S. 491 (2008). We rejected that
request, as we should reject the Executive’s invocation of
foreign-affairs considerations here. Though it may upset
foreign powers—and even when the Federal Government
desperately wants to avoid upsetting foreign powers—the
States have the right to protect their borders against
foreign nationals, just as they have the right to execute
foreign nationals for murder.
                 Cite as: 567 U. S. ____ (2012)           9

                     Opinion of SCALIA, J.

  What this case comes down to, then, is whether the
Arizona law conflicts with federal immigration law—
whether it excludes those whom federal law would admit,
or admits those whom federal law would exclude. It does
not purport to do so. It applies only to aliens who neither
possess a privilege to be present under federal law nor
have been removed pursuant to the Federal Government’s
inherent authority. I proceed to consider the challenged
provisions in detail.
                            §2(B)
    “For any lawful stop, detention or arrest made by a
    law enforcement official . . . in the enforcement of any
    other law or ordinance of a county, city or town or this
    state where reasonable suspicion exists that the per­
    son is an alien and is unlawfully present in the United
    States, a reasonable attempt shall be made, when
    practicable, to determine the immigration status of
    the person, except if the determination may hinder or
    obstruct an investigation. Any person who is arrested
    shall have the person’s immigration status deter­
    mined before the person is released. . . .” S. B. 1070,
    §2(B), as amended, Ariz. Rev. Stat. Ann. §11–1051(B)
    (West 2012).
  The Government has conceded that “even before Section
2 was enacted, state and local officers had state-law au­
thority to inquire of DHS [the Department of Homeland
Security] about a suspect’s unlawful status and other-
wise cooperate with federal immigration officers.” Brief for
United States 47 (citing App. 62, 82); see also Brief for
United States 48–49. That concession, in my view, ob-
viates the need for further inquiry. The Government’s
conflict-pre-emption claim calls on us “to determine
whether, under the circumstances of this particular case,
[the State’s] law stands as an obstacle to the accomplish­
ment and execution of the full purposes and objectives of
10               ARIZONA v. UNITED STATES

                      Opinion of SCALIA, J.

Congress.” Hines v. Davidowitz, 312 U. S. 52, 67 (1941)
(emphasis added). It is impossible to make such a finding
without a factual record concerning the manner in which
Arizona is implementing these provisions—something the
Government’s pre-enforcement challenge has pretermitted.
“The fact that [a law] might operate unconstitutionally
under some conceivable set of circumstances is insuf-
ficient to render it wholly invalid, since we have not
recognized an ‘overbreadth’ doctrine outside the limited
context of the First Amendment.” United States v. Sal­
erno, 481 U. S. 739, 745 (1987). And on its face, §2(B)
merely tells state officials that they are authorized to do
something that they were, by the Government’s con­
cession, already authorized to do.
    The Court therefore properly rejects the Government’s
challenge, recognizing that, “[a]t this stage, without the
benefit of a definitive interpretation from the state courts,
it would be inappropriate to assume §2B will be construed
in a way that creates a conflict with federal law.” Ante, at
23. Before reaching that conclusion, however, the Court
goes to great length to assuage fears that “state officers
will be required to delay the release of some detainees for
no reason other than to verify their immigration status.”
Ante, at 22. Of course, any investigatory detention, in­
cluding one under §2(B), may become an “unreasonable
. . . seizur[e],” U. S. Const., Amdt. IV, if it lasts too long.
See Illinois v. Caballes, 543 U. S. 405, 407 (2005). But
that has nothing to do with this case, in which the Gov­
ernment claims that §2(B) is pre-empted by federal immi­
gration law, not that anyone’s Fourth Amendment rights
have been violated. And I know of no reason why a
protracted detention that does not violate the Fourth
Amendment would contradict or conflict with any federal
immigration law.
                 Cite as: 567 U. S. ____ (2012)           11

                     Opinion of SCALIA, J.

                              §6
    “A peace officer, without a warrant, may arrest a per­
    son if the officer has probable cause to believe . . .
    [t]he person to be arrested has committed any public
    offense that makes the person removable from the
    United States.” S. B. 1070, §6(A)(5), Ariz. Rev. Stat.
    Ann. §13–3883(A)(5) (West Supp. 2011).
  This provision of S. B. 1070 expands the statutory list of
offenses for which an Arizona police officer may make an
arrest without a warrant. See §13–3883. If an officer has
probable cause to believe that an individual is “removable”
by reason of a public offense, then a warrant is not re­
quired to make an arrest. The Government’s primary
contention is that §6 is pre-empted by federal immigration
law because it allows state officials to make arrests “with­
out regard to federal priorities.” Brief for United States
53. The Court’s opinion focuses on limits that Congress
has placed on federal officials’ authority to arrest remov­
able aliens and the possibility that state officials will
make arrests “to achieve [Arizona’s] own immigration policy”
and “without any input from the Federal Government.”
Ante, at 17.
  Of course on this pre-enforcement record there is no
reason to assume that Arizona officials will ignore federal
immigration policy (unless it be the questionable policy of
not wanting to identify illegal aliens who have committed
offenses that make them removable). As Arizona points
out, federal law expressly provides that state officers may
“cooperate with the Attorney General in the identification,
apprehension, detention, or removal of aliens not lawfully
present in the United States,” 8 U. S. C. §1357(g)(10)(B);
and “cooperation” requires neither identical efforts nor
prior federal approval. It is consistent with the Arizona
statute, and with the “cooperat[ive]” system that Congress
has created, for state officials to arrest a removable alien,
12               ARIZONA v. UNITED STATES

                      Opinion of SCALIA, J.

contact federal immigration authorities, and follow their
lead on what to do next. And it is an assault on logic to
say that identifying a removable alien and holding him for
federal determination of whether he should be removed
“violates the principle that the removal process is entrusted
to the discretion of the Federal Government,” ante, at
18. The State’s detention does not represent commence­
ment of the removal process unless the Federal Govern­
ment makes it so.
   But that is not the most important point. The most
important point is that, as we have discussed, Arizona is
entitled to have “its own immigration policy”—including a
more rigorous enforcement policy—so long as that does not
conflict with federal law. The Court says, as though the
point is utterly dispositive, that “it is not a crime for a
removable alien to remain present in the United States,”
ante, at 15. It is not a federal crime, to be sure. But there
is no reason Arizona cannot make it a state crime for a
removable alien (or any illegal alien, for that matter) to
remain present in Arizona.
   The Court quotes 8 U. S. C. §1226(a), which provides
that, “[o]n a warrant issued by the Attorney General, an
alien may be arrested and detained pending a decision on
whether the alien is to be removed from the United
States.” Section 1357(a)(2) also provides that a federal
immigration official “shall have power without warrant . . .
to arrest any alien in the United States, if he has reason to
believe that the alien so arrested is in the United States in
violation of any [federal immigration] law or regulation
and is likely to escape before a warrant can be obtained for
his arrest.” But statutory limitations upon the actions of
federal officers in enforcing the United States’ power to
protect its borders do not on their face apply to the actions
of state officers in enforcing the State’s power to protect its
borders. There is no more reason to read these provisions
as implying that state officials are subject to similar limi­
                 Cite as: 567 U. S. ____ (2012)           13

                     Opinion of SCALIA, J.

tations than there is to read them as implying that only
federal officials may arrest removable aliens. And in any
event neither implication would constitute the sort of clear
elimination of the States’ sovereign power that our cases
demand.
   The Court raises concerns about “unnecessary harass­
ment of some aliens . . . whom federal officials determine
should not be removed.” Ante, at 17. But we have no
license to assume, without any support in the record, that
Arizona officials would use their arrest authority under §6
to harass anyone. And it makes no difference that federal
officials might “determine [that some unlawfully present
aliens] should not be removed,” ibid. They may well de­
termine not to remove from the United States aliens who
have no right to be here; but unless and until these aliens
have been given the right to remain, Arizona is entitled to
arrest them and at least bring them to federal officials’
attention, which is all that §6 necessarily entails. (In my
view, the State can go further than this, and punish them
for their unlawful entry and presence in Arizona.)
   The Government complains that state officials might not
heed “federal priorities.” Indeed they might not, particu­
larly if those priorities include willful blindness or delib-
erate inattention to the presence of removable aliens in
Arizona. The State’s whole complaint—the reason this
law was passed and this case has arisen—is that the
citizens of Arizona believe federal priorities are too lax.
The State has the sovereign power to protect its borders
more rigorously if it wishes, absent any valid federal
prohibition. The Executive’s policy choice of lax federal
enforcement does not constitute such a prohibition.
                              §3
    “In addition to any violation of federal law, a person is
    guilty of willful failure to complete or carry an alien
    registration document if the person is in violation of 8
14               ARIZONA v. UNITED STATES

                      Opinion of SCALIA, J.

     [U. S. C.] §1304(e) or §1306(a).” S. B. 1070, §3(A), as
     amended, Ariz. Rev. Stat. Ann. §13–1509(A).
   It is beyond question that a State may make violation of
federal law a violation of state law as well. We have held
that to be so even when the interest protected is a distinc­
tively federal interest, such as protection of the dignity of
the national flag, see Halter v. Nebraska, 205 U. S. 34
(1907), or protection of the Federal Government’s ability
to recruit soldiers, Gilbert v. Minnesota, 254 U. S. 325
(1920). “[T]he State is not inhibited from making the national
purposes its own purposes to the extent of exerting its
police power to prevent its own citizens from obstructing
the accomplishment of such purposes.” Id., at 331 (inter­
nal quotation marks omitted). Much more is that so when,
as here, the State is protecting its own interest, the integ­
rity of its borders. And we have said that explicitly with
regard to illegal immigration: “Despite the exclusive fed­
eral control of this Nation’s borders, we cannot conclude
that the States are without any power to deter the influx
of persons entering the United States against federal law,
and whose numbers might have a discernible impact on
traditional state concerns.” Plyler v. Doe, 457 U. S. 202,
228, n. 23 (1982).
   The Court’s opinion relies upon Hines v. Davidowitz,
supra. Ante, at 9–10. But that case did not, as the Court
believes, establish a “field preemption” that implicitly
eliminates the States’ sovereign power to exclude those
whom federal law excludes. It held that the States are not
permitted to establish “additional or auxiliary” registra­
tion requirements for aliens. 312 U. S., at 66–67. But §3
does not establish additional or auxiliary registration
requirements. It merely makes a violation of state law the
very same failure to register and failure to carry evidence
of registration that are violations of federal law. Hines
does not prevent the State from relying on the federal
                  Cite as: 567 U. S. ____ (2012)           15

                      Opinion of SCALIA, J.

registration system as “an available aid in the enforce­
ment of a number of statutes of the state applicable to
aliens whose constitutional validity has not been ques­
tioned.” Id., at 75–76 (Stone, J., dissenting). One such
statute is Arizona’s law forbidding illegal aliens to collect
unemployment benefits, Ariz. Rev. Stat. Ann. §23–781(B)
(West 2012). To enforce that and other laws that validly
turn on alien status, Arizona has, in Justice Stone’s words,
an interest in knowing “the number and whereabouts of
aliens within the state” and in having “a means of their
identification,” 312 U. S., at 75. And it can punish the
aliens’ failure to comply with the provisions of federal law
that make that knowledge and identification possible.
   In some areas of uniquely federal concern—e.g., fraud in
a federal administrative process (Buckman Co. v. Plain­
tiffs’ Legal Comm., 531 U. S. 341 (2001)) or perjury in
violation of a federally required oath (In re Loney, 134
U. S. 372 (1890))—this Court has held that a State has no
legitimate interest in enforcing a federal scheme. But the
federal alien registration system is certainly not of uniquely
federal interest. States, private entities, and individuals
rely on the federal registration system (including the
E-Verify program) on a regular basis. Arizona’s legitimate in­
terest in protecting (among other things) its unemployment­
benefits system is an entirely adequate basis for making
the violation of federal registration and carry require­
ments a violation of state law as well.
   The Court points out, however, ante, at 11, that in some
respects the state law exceeds the punishments prescribed
by federal law: It rules out probation and pardon, which
are available under federal law. The answer is that it
makes no difference. Illegal immigrants who violate §3
violate Arizona law. It is one thing to say that the Su­
premacy Clause prevents Arizona law from excluding
those whom federal law admits. It is quite something else
to say that a violation of Arizona law cannot be punished
16               ARIZONA v. UNITED STATES

                     Opinion of SCALIA, J.

more severely than a violation of federal law. Especially
where (as here) the State is defending its own sovereign
interests, there is no precedent for such a limitation. The
sale of illegal drugs, for example, ordinarily violates state
law as well as federal law, and no one thinks that the
state penalties cannot exceed the federal. As I have dis­
cussed, moreover, “field preemption” cannot establish a
prohibition of additional state penalties in the area of
immigration.
  Finally, the Government also suggests that §3 poses an
obstacle to the administration of federal immigration law,
see Brief for United States 31–33, but “there is no conflict
in terms, and no possibility of such conflict, [if] the state
statute makes federal law its own,” California v. Zook, 336
U. S. 725, 735 (1949).
  It holds no fear for me, as it does for the Court, that
“[w]ere §3 to come into force, the State would have the
power to bring criminal charges against individuals for
violating a federal law even in circumstances where fed-
eral officials in charge of the comprehensive scheme de­
termine that prosecution would frustrate federal policies.”
Ante, at 11. That seems to me entirely appropriate when
the State uses the federal law (as it must) as the criterion
for the exercise of its own power, and the implementation
of its own policies of excluding those who do not belong
there. What I do fear—and what Arizona and the States
that support it fear—is that “federal policies” of nonen­
forcement will leave the States helpless before those evil
effects of illegal immigration that the Court’s opinion
dutifully recites in its prologue (ante, at 6) but leaves
unremedied in its disposition.
                            §5(C)
     “It is unlawful for a person who is unlawfully present
     in the United States and who is an unauthorized alien
     to knowingly apply for work, solicit work in a public
                 Cite as: 567 U. S. ____ (2012)           17

                     Opinion of SCALIA, J.

    place or perform work as an employee or independent
    contractor in this state.” S. B. 1070, §5(C), as amended,
    Ariz. Rev. Stat. Ann. §13–2928(C).
   Here, the Court rightly starts with De Canas v. Bica,
424 U. S. 351 (1976), which involved a California law
providing that “ ‘[n]o employer shall knowingly employ an
alien who is not entitled to lawful residence in the United
States if such employment would have an adverse effect
on lawful resident workers.’ ” Id., at 352 (quoting Califor­
nia Labor Code Ann. §2805(a)). This Court concluded that
the California law was not pre-empted, as Congress had
neither occupied the field of “regulation of employment of
illegal aliens” nor expressed “the clear and manifest pur­
pose” of displacing such state regulation. Id., at 356–357
(internal quotation marks omitted). Thus, at the time
De Canas was decided, §5(C) would have been indubitably
lawful.
   The only relevant change is that Congress has since
enacted its own restrictions on employers who hire illegal
aliens, 8 U. S. C. §1324a, in legislation that also includes
some civil (but no criminal) penalties on illegal aliens who
accept unlawful employment. The Court concludes from
this (reasonably enough) “that Congress made a deliberate
choice not to impose criminal penalties on aliens who seek,
or engage in, unauthorized employment,” ante, at 13. But
that is not the same as a deliberate choice to prohibit
the States from imposing criminal penalties. Congress’s
intent with regard to exclusion of state law need not be
guessed at, but is found in the law’s express pre-emption
provision, which excludes “any State or local law impos-
ing civil or criminal sanctions (other than through licens­
ing and similar laws) upon those who employ, or recruit
or refer for a fee for employment, unauthorized aliens,”
§1324a(h)(2) (emphasis added). Common sense, reflected
in the canon expressio unius est exclusio alterius, suggests
18               ARIZONA v. UNITED STATES

                     Opinion of SCALIA, J.

that the specification of pre-emption for laws punishing
“those who employ” implies the lack of pre-emption for
other laws, including laws punishing “those who seek or
accept employment.”
  The Court has no credible response to this. It quotes
our jurisprudence to the effect that an “express pre­
emption provisio[n] does not bar the ordinary working of
conflict pre-emption principles.” Ante, at 14 (quoting Geier
v. American Honda Motor Co., 529 U. S. 861, 869
(2000) (internal quotation marks omitted)). True enough—
conflict preemption principles. It then goes on say that
since “Congress decided it would be inappropriate to im­
pose criminal penalties on aliens who seek or engage in
unauthorized employment,” “[i]t follows that a state law to
the contrary is an obstacle to the regulatory system Con­
gress chose.” Ante, at 15. For “ ‘[w]here a comprehensive
federal scheme intentionally leaves a portion of the regu­
lated field without controls, then the pre-emptive inference
can be drawn.’ ” Ibid. (quoting Puerto Rico Dept. of Con­
sumer Affairs v. ISLA Petroleum Corp., 485 U.S. 495, 503
(1988)). All that is a classic description not of conflict
pre-emption but of field pre-emption, which (concededly)
does not occur beyond the terms of an express pre-emption
provision.
  The Court concludes that §5(C) “would interfere with
the careful balance struck by Congress,” ante, at 15, (an­
other field pre-emption notion, by the way) but that is easy
to say and impossible to demonstrate. The Court relies
primarily on the fact that “[p]roposals to make unauthor­
ized work a criminal offense were debated and discussed
during the long process of drafting [the Immigration Re­
form and Control Act of 1986 (IRCA)],” “[b]ut Congress
rejected them.” Ante, at 14. There is no more reason to
believe that this rejection was expressive of a desire that
there be no sanctions on employees, than expressive of a
desire that such sanctions be left to the States. To tell the
                 Cite as: 567 U. S. ____ (2012)          19

                     Opinion of SCALIA, J.

truth, it was most likely expressive of what inaction ordi­
narily expresses: nothing at all. It is a “naïve assumption
that the failure of a bill to make it out of committee, or
to be adopted when reported to the floor, is the same
as a congressional rejection of what the bill contained.”
Crosby v. National Foreign Trade Council, 530 U. S. 363,
389 (2000) (SCALIA, J., concurring in judgment) (internal
quotation marks and alterations omitted).
                          *     *   *
  The brief for the Government in this case asserted that
“the Executive Branch’s ability to exercise discretion and
set priorities is particularly important because of the need
to allocate scarce enforcement resources wisely.” Brief for
United States 21. Of course there is no reason why the
Federal Executive’s need to allocate its scarce enforcement
resources should disable Arizona from devoting its re­
sources to illegal immigration in Arizona that in its view
the Federal Executive has given short shrift. Despite
Congress’s prescription that “the immigration laws of the
United States should be enforced vigorously and uniformly,”
IRCA §115, 100 Stat. 3384, Arizona asserts without
contradiction and with supporting citations:
    “[I]n the last decade federal enforcement efforts have
    focused primarily on areas in California and Texas,
    leaving Arizona’s border to suffer from comparative
    neglect. The result has been the funneling of an in­
    creasing tide of illegal border crossings into Arizona.
    Indeed, over the past decade, over a third of the Na­
    tion’s illegal border crossings occurred in Arizona.”
    Brief for Petitioners 2–3 (footnote omitted).
Must Arizona’s ability to protect its borders yield to the
reality that Congress has provided inadequate funding for
federal enforcement—or, even worse, to the Executive’s
unwise targeting of that funding?
20                  ARIZONA v. UNITED STATES

                         Opinion of SCALIA, J.

   But leave that aside. It has become clear that federal
enforcement priorities—in the sense of priorities based on
the need to allocate “scarce enforcement resources”—is not
the problem here. After this case was argued and while
it was under consideration, the Secretary of Homeland
Security announced a program exempting from immi-
gration enforcement some 1.4 million illegal immigrants
under the age of 30.4 If an individual unlawfully present
in the United States
     “• came to the United States under the age of sixteen;
     “• has continuously resided in the United States for
        at least five years . . . ,
     “• is currently in school, has graduated from high
        school, has obtained a general education develop­
        ment certificate, or is an honorably discharged
        veteran . . . ,
     “• has not been convicted of a [serious crime]; and
     “• is not above the age of thirty,”5
then U. S. immigration officials have been directed to
“defe[r] action” against such individual “for a period of two
years, subject to renewal.”6 The husbanding of scarce
enforcement resources can hardly be the justification for
this, since the considerable administrative cost of conduct­
ing as many as 1.4 million background checks, and ruling
on the biennial requests for dispensation that the nonen­
——————
   4 Preston & Cushman, Obama to Permit Young Migrants to Remain

in U. S., N. Y. Times, June 16, 2012, p. A1.
   5 Memorandum from Janet Napolitano, Secretary of Homeland Secu­

rity, to David V. Aguilar, Acting Commissioner, U. S. Customs and
Border Protection; Alejandro Mayorkas, Director, U. S. Citizenship
and Immigration Services; and John Morton, Director, U. S. Immigra-
tion and Customs Enforcement, p. 1 (June 15, 2012), online at
http://www.dhs.gov (all Internet materials as visited June 22, 2012, and
available in Clerk of Court’s case file).
   6 Id., at 2.
                    Cite as: 567 U. S. ____ (2012)                 21

                        Opinion of SCALIA, J.

forcement program envisions, will necessarily be deducted
from immigration enforcement. The President said at a
news conference that the new program is “the right thing
to do” in light of Congress’s failure to pass the Administra­
tion’s proposed revision of the Immigration Act.7 Perhaps
it is, though Arizona may not think so. But to say, as the
Court does, that Arizona contradicts federal law by enforc­
ing applications of the Immigration Act that the President
declines to enforce boggles the mind.
   The Court opinion’s looming specter of inutterable hor­
ror—“[i]f §3 of the Arizona statute were valid, every State
could give itself independent authority to prosecute fed-
eral registration violations,” ante, at 10—seems to me not
so horrible and even less looming. But there has come to
pass, and is with us today, the specter that Arizona and
the States that support it predicted: A Federal Govern­
ment that does not want to enforce the immigration laws
as written, and leaves the States’ borders unprotected
against immigrants whom those laws would exclude. So
the issue is a stark one. Are the sovereign States at the
mercy of the Federal Executive’s refusal to enforce the
Nation’s immigration laws?
   A good way of answering that question is to ask: Would
the States conceivably have entered into the Union if the
Constitution itself contained the Court’s holding? Today’s
judgment surely fails that test. At the Constitutional
Convention of 1787, the delegates contended with “the
jealousy of the states with regard to their sovereignty.” 1
Records of the Federal Convention 19 (M. Farrand ed.
1911) (statement of Edmund Randolph). Through ratifica­
tion of the fundamental charter that the Convention pro­
duced, the States ceded much of their sovereignty to the
Federal Government. But much of it remained jealously
——————
  7 Remarks by the President on Immigration (June 15, 2012), online at

http://www.whitehouse.gov.
22               ARIZONA v. UNITED STATES

                      Opinion of SCALIA, J.

guarded—as reflected in the innumerable proposals that
never left Independence Hall. Now, imagine a provision—
perhaps inserted right after Art. I, §8, cl. 4, the Naturali­
zation Clause—which included among the enumerated
powers of Congress “To establish Limitations upon Immi­
gration that will be exclusive and that will be enforced
only to the extent the President deems appropriate.” The
delegates to the Grand Convention would have rushed to
the exits.
   As is often the case, discussion of the dry legalities that
are the proper object of our attention suppresses the very
human realities that gave rise to the suit. Arizona bears
the brunt of the country’s illegal immigration problem. Its
citizens feel themselves under siege by large numbers of
illegal immigrants who invade their property, strain their
social services, and even place their lives in jeopardy.
Federal officials have been unable to remedy the problem,
and indeed have recently shown that they are unwilling to
do so. Thousands of Arizona’s estimated 400,000 illegal
immigrants—including not just children but men and
women under 30—are now assured immunity from en­
forcement, and will be able to compete openly with Ari­
zona citizens for employment.
   Arizona has moved to protect its sovereignty—not in
contradiction of federal law, but in complete compliance
with it. The laws under challenge here do not extend or
revise federal immigration restrictions, but merely enforce
those restrictions more effectively. If securing its territory
in this fashion is not within the power of Arizona, we
should cease referring to it as a sovereign State. I dissent.
                 Cite as: 567 U. S. ____ (2012)           1

                    Opinion of THOMAS, J.

SUPREME COURT OF THE UNITED STATES
                         _________________

                          No. 11–182
                         _________________


 ARIZONA, ET AL., PETITIONERS v. UNITED STATES
 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF

                                                    

            APPEALS FOR THE NINTH CIRCUIT

                                         

                        [June 25, 2012] 


   JUSTICE THOMAS, concurring in part and dissenting in
part.
   I agree with JUSTICE SCALIA that federal immigration
law does not pre-empt any of the challenged provisions of
S. B. 1070. I reach that conclusion, however, for the sim-
ple reason that there is no conflict between the “ordinary
meanin[g]” of the relevant federal laws and that of the
four provisions of Arizona law at issue here. Wyeth v.
Levine, 555 U. S. 555, 588 (2009) (THOMAS, J., concurring
in judgment) (“Pre-emption analysis should not be a free-
wheeling judicial inquiry into whether a state statute is in
tension with federal objectives, but an inquiry into whether
the ordinary meanings of state and federal law conflict”
(brackets; internal quotation marks omitted)).
   Section 2(B) of S. B. 1070 provides that, when Arizona
law enforcement officers reasonably suspect that a person
they have lawfully stopped, detained, or arrested is unlaw-
fully present, “a reasonable attempt shall be made, when
practicable, to determine the immigration status of the
person” pursuant to the verification procedure established
by Congress in 8 U. S. C. §1373(c). Ariz. Rev. Stat. Ann.
§11–1051(B) (West 2012). Nothing in the text of that or
any other federal statute prohibits Arizona from directing
its officers to make immigration-related inquiries in these
situations. To the contrary, federal law expressly states
that “no State or local government entity may be prohib-
2                ARIZONA v. UNITED STATES

                     Opinion of THOMAS, J.

ited, or in any way restricted, from sending to or receiving
from” federal officials “information regarding the immigra-
tion status” of an alien. 8 U. S. C. §1644. And, federal
law imposes an affirmative obligation on federal officials
to respond to a State’s immigration-related inquiries.
§1373(c).
   Section 6 of S. B. 1070 authorizes Arizona law enforce-
ment officers to make warrantless arrests when there is
probable cause to believe that an arrestee has committed a
public offense that renders him removable under federal
immigration law. States, as sovereigns, have inherent
authority to conduct arrests for violations of federal law,
unless and until Congress removes that authority. See
United States v. Di Re, 332 U. S. 581, 589 (1948) (holding
that state law determines the validity of a warrantless
arrest for a violation of federal law “in the absence of
an applicable federal statute”). Here, no federal statute
purports to withdraw that authority. As JUSTICE SCALIA
notes, ante, at 12 (opinion concurring in part and dissent-
ing in part), federal law does limit the authority of federal
officials to arrest removable aliens, but those statutes do
not apply to state officers. And, federal law expressly
recognizes that state officers may “cooperate with the
Attorney General” in the “apprehension” and “detention”
of “aliens not lawfully present in the United States.”
§1357(g)(10)(B). Nothing in that statute indicates that
such cooperation requires a prior “request, approval, or
other instruction from the Federal Government.” Ante, at
18 (majority opinion).
   Section 3 of S. B. 1070 makes it a crime under Arizona
law for an unlawfully present alien to willfully fail to
complete or carry an alien registration document in viola-
tion of 8 U. S. C. §1304(e) and §1306(a). Section 3 simply
incorporates federal registration standards. Unlike the
Court, I would not hold that Congress pre-empted the field
of enforcing those standards. “[O]ur recent cases have
                  Cite as: 567 U. S. ____ (2012)            3

                     Opinion of THOMAS, J.

frequently rejected field pre-emption in the absence of
statutory language expressly requiring it.” Camps New-
found/Owatonna, Inc. v. Town of Harrison, 520 U. S. 564,
617 (1997) (THOMAS, J., dissenting); see, e.g., New York
State Dept. of Social Servs. v. Dublino, 413 U. S. 405, 415
(1973). Here, nothing in the text of the relevant federal
statutes indicates that Congress intended enforcement of
its registration requirements to be exclusively the prov-
ince of the Federal Government. That Congress created a
“full set of standards governing alien registration,” ante, at
10 (majority opinion), merely indicates that it intended the
scheme to be capable of working on its own, not that it
wanted to preclude the States from enforcing the federal
standards. Hines v. Davidowitz, 312 U. S. 52 (1941), is not
to the contrary. As JUSTICE SCALIA explains, ante, at 14,
Hines at most holds that federal law pre-empts the States
from creating additional registration requirements. But
here, Arizona is merely seeking to enforce the very regis-
tration requirements that Congress created.
   Section 5(C) of S. B. 1070 prohibits unlawfully present
aliens from knowingly applying for, soliciting, or perform-
ing work in Arizona. Section 5(C) operates only on indi-
viduals whom Congress has already declared ineligible to
work in the United States. Nothing in the text of the
federal immigration laws prohibits States from imposing
their own criminal penalties on such individuals. Fed-
eral law expressly pre-empts States from “imposing civil or
criminal sanctions (other than through licensing and
similar laws) upon those who employ, or recruit or refer
for a fee for employment, unauthorized aliens.” 8 U. S. C.
§1324a(h)(2) (emphasis added). But it leaves States free
to impose criminal sanctions on the employees themselves.
   Despite the lack of any conflict between the ordinary
meaning of the Arizona law and that of the federal laws at
issue here, the Court holds that various provisions of the
Arizona law are pre-empted because they “stan[d] as an
4               ARIZONA v. UNITED STATES

                    Opinion of THOMAS, J.

obstacle to the accomplishment and execution of the full
purposes and objectives of Congress.” Hines, supra, at 67.
I have explained that the “purposes and objectives” theory
of implied pre-emption is inconsistent with the Constitu-
tion because it invites courts to engage in freewheeling
speculation about congressional purpose that roams well
beyond statutory text. See Wyeth, 555 U. S., at 604 (opin-
ion concurring in judgment); see also Williamson v. Mazda
Motor of America, Inc., 562 U. S. ___, ___–___ (2011) (opin-
ion concurring in judgment) (slip op., at 2–3); Haywood v.
Drown, 556 U. S. 729, 767 (2009) (dissenting opinion).
Under the Supremacy Clause, pre-emptive effect is to be
given to congressionally enacted laws, not to judicially
divined legislative purposes. See Wyeth, supra, at 604
(THOMAS, J., concurring in judgment). Thus, even assum-
ing the existence of some tension between Arizona’s law
and the supposed “purposes and objectives” of Congress, I
would not hold that any of the provisions of the Arizona
law at issue here are pre-empted on that basis.
                 Cite as: 567 U. S. ____ (2012)           1

                      Opinion of ALITO, J.

SUPREME COURT OF THE UNITED STATES
                         _________________

                          No. 11–182
                         _________________


 ARIZONA, ET AL., PETITIONERS v. UNITED STATES
 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF

                                                    

            APPEALS FOR THE NINTH CIRCUIT

                                         

                        [June 25, 2012] 


   JUSTICE ALITO, concurring in part and dissenting in
part.
   This case concerns four provisions of Arizona’s Support
Our Law Enforcement and Safe Neighborhoods Act, S. B.
1070. Section 2(B) requires Arizona law enforcement
officers to make a “reasonable attempt,” “when practica-
ble,” to ascertain the immigration status of any person
whom an officer lawfully stops, detains, or arrests “where
reasonable suspicion exists that the person is an alien and
is unlawfully present in the United States.” Ariz. Rev.
Stat. Ann. §11–1051(B) (West 2012). Section 3 provides
that an alien who willfully fails “to complete or carry an
alien registration document” in violation of 8 U. S. C.
§1304(e) or §1306(a) is guilty of a misdemeanor. Ariz. Rev.
Stat. Ann. §13–1509(A) (West Supp. 2011). Section 5(C)
makes it a misdemeanor for an unauthorized alien who
is unlawfully present in the United States “to knowingly
apply for work, solicit work in a public place or perform
work as an employee or independent contractor.” Ariz.
Rev. Stat. Ann. §13–2928(C). And §6 authorizes Arizona
law enforcement officers to arrest without a warrant any
person whom the officer has probable cause to believe “has
committed any public offense that makes the person re-
movable from the United States.” Ariz. Rev. Stat. Ann.
§13–3883(A)(5).
   I agree with the Court that §2(B) is not pre-empted.
2                ARIZONA v. UNITED STATES

                      Opinion of ALITO, J.

That provision does not authorize or require Arizona law
enforcement officers to do anything they are not already
allowed to do under existing federal law. The United
States’ argument that §2(B) is pre-empted, not by any
federal statute or regulation, but simply by the Executive’s
current enforcement policy is an astounding assertion of
federal executive power that the Court rightly rejects.
   I also agree with the Court that §3 is pre-empted by
virtue of our decision in Hines v. Davidowitz, 312 U. S.
52 (1941). Our conclusion in that case that Congress had
enacted an “all-embracing system” of alien registration
and that States cannot “enforce additional or auxiliary
regulations,” id., at 66–67, 74, forecloses Arizona’s attempt
here to impose additional, state-law penalties for viola-
tions of the federal registration scheme.
   While I agree with the Court on §2(B) and §3, I part
ways on §5(C) and §6. The Court’s holding on §5(C) is
inconsistent with De Canas v. Bica, 424 U. S. 351 (1976),
which held that employment regulation, even of aliens
unlawfully present in the country, is an area of traditional
state concern. Because state police powers are implicated
here, our precedents require us to presume that federal
law does not displace state law unless Congress’ intent to
do so is clear and manifest. I do not believe Congress has
spoken with the requisite clarity to justify invalidation of
§5(C). Nor do I believe that §6 is invalid. Like §2(B), §6
adds virtually nothing to the authority that Arizona law
enforcement officers already exercise. And whatever little
authority they have gained is consistent with federal law.
                       Section 2(B)
                             A
  Although §2(B) of the Arizona law has occasioned much
controversy, it adds nothing to the authority that Arizona
law enforcement officers, like officers in all other States,
already possess under federal law. For that reason, I
                 Cite as: 567 U. S. ____ (2012)            3

                      Opinion of ALITO, J.

agree with the Court that §2(B) is not pre-empted.
   Section 2(B) quite clearly does not expand the authority
of Arizona officers to make stops or arrests. It is triggered
only when a “lawful stop, detention or arrest [is] made . . .
in the enforcement of any other [state or local] law or
ordinance.” Ariz. Rev. Stat. Ann. §11–1051(B) (emphasis
added). Section 2(B) thus comes into play only when
an officer has reasonable suspicion or probable cause to
believe that a person has committed a nonimmigration
offense. Arizona officers plainly possessed this authority
before §2(B) took effect.
   Section 2(B) also does not expand the authority of Ari-
zona officers to inquire about the immigration status of
persons who are lawfully detained. When a person is
stopped or arrested and “reasonable suspicion exists that
the person is an alien and is unlawfully present in the
United States,” §2(B) instructs Arizona officers to make a
“reasonable attempt,” “when practicable,” to ascertain that
person’s immigration status. Ariz. Rev. Stat. Ann. §11–
1051(B). Even before the Arizona Legislature enacted
§2(B), federal law permitted state and local officers to
make such inquiries. In 8 U. S. C. §1357(g)(10)(A), Con-
gress has made clear that state and local governments
need not enter into formal agreements with the Federal
Government in order “to communicate with the [Federal
Government] regarding the immigration status of any
individual.” In addition, Congress has mandated that
neither the Federal Government nor any state or local
government may “prohibit, or in any way restrict, any
government entity or official from sending to, or receiving
from, [the Federal Government] information regarding the
citizenship or immigration status, lawful or unlawful, of
any individual.” §1373(a); see also §1644 (providing that
“no State or local government entity may be prohibited,
or in any way restricted, from sending to or receiving
from [the Federal Government] information regarding the
4               ARIZONA v. UNITED STATES

                     Opinion of ALITO, J.

immigration status, lawful or unlawful, of an alien in the
United States”). And while these provisions preserve the
authority of state and local officers to seek immigration-
status information from the Federal Government, another
federal statute, §1373(c), requires that the Federal Gov-
ernment respond to any such inquiries “by providing the
requested verification or status information.” It comes
as no surprise, therefore, that many States and localities
permit their law enforcement officers to make the kinds of
inquiries that §2(B) prescribes. See App. 294–298 (report-
ing that officers in 59 surveyed state and local jurisdic-
tions “generally” ask arrestees about their immigration
status while 34 do not and that officers in 78 jurisdictions
“generally” inform Immigration and Customs Enforcement
(ICE) when they believe an arrestee to be an undocumented
alien while only 17 do not). Congress has invited state
and local governments to make immigration-related in-
quiries and has even obligated the Federal Government to
respond. Through §2(B), Arizona has taken Congress up
on that invitation.
   The United States does not deny that officers may, at
their own discretion, inquire about the immigration status
of persons whom they lawfully detain. Instead, the United
States argues that §2(B) is pre-empted because it impedes
federal-state cooperation by mandating that officers verify
the immigration status of every detained person if there is
reason to believe that the person is unlawfully present in
the country. The United States claims that §2(B)’s man-
date runs contrary to federal law in that it “precludes
officers from taking [the Federal Government’s] priorities
and discretion into account.” Brief for United States
50. “[B]y interposing a mandatory state law between state
and local officers and their federal counterparts,” writes
the United States, §2(B) “stands as an obstacle to the ac-
complishment of the federal requirement of cooperation
and the full effectuation of the enforcement judgment and
                 Cite as: 567 U. S. ____ (2012)            5

                      Opinion of ALITO, J.

discretion Congress has vested in the Executive Branch.”
Ibid. (internal quotation marks and citation omitted).
   The underlying premise of the United States’ argument
seems to be that state and local officers, when left to their
own devices, generally take federal enforcement priorities
into account. But there is no reason to think that this
premise is true. And even if it were, it would not follow
that §2(B)’s blanket mandate is at odds with federal law.
Nothing in the relevant federal statutes requires state and
local officers to consider the Federal Government’s priori-
ties before requesting verification of a person’s immigra-
tion status. Neither 8 U. S. C. §1357(g)(10) nor §1373(a)
conditions the right of state and local officers to communi-
cate with the Federal Government on their first taking
account of its priorities. Nor does §1373(c) condition the
Federal Government’s obligation to answer requests for in-
formation on the sensitivity of state and local officers to
its enforcement discretion. In fact, §1373(c) dictates that
the Federal Government “shall respond” to any inquiry
seeking verification of immigration status, and that com-
mand applies whether or not the requesting officer has
bothered to consider federal priorities. Because no federal
statute requires such consideration, §2(B) does not conflict
with federal law.
   In any event, it is hard to see how state and local offi-
cers could proceed in conformity with the Federal Govern-
ment’s enforcement priorities without making an inquiry
into a suspected alien’s immigration status. For example,
one of the Federal Government’s highest priorities is the
apprehension and removal of aliens who have failed to
comply with a final order of removal. See App. 108. How
can an officer identify those persons without first in-
quiring about their status? At bottom, the discretion
that ultimately matters is not whether to verify a person’s
immigration status but whether to act once the person’s
status is known. For that reason, §2(B)’s verification
6                ARIZONA v. UNITED STATES

                       Opinion of ALITO, J.

requirement is not contrary to federal law because the
Federal Government retains the discretion that matters
most––that is, the discretion to enforce the law in par-
ticular cases. If an Arizona officer contacts the Federal
Government to verify a person’s immigration status and
federal records reveal that the person is in the coun-
try unlawfully, the Federal Government decides, presum-
ably based on its enforcement priorities, whether to have
the person released or transferred to federal custody.
Enforcement discretion thus lies with the Federal Gov-
ernment, not with Arizona. Nothing in §2(B) suggests
otherwise.
   The United States’ attack on §2(B) is quite remarkable.
The United States suggests that a state law may be pre-
empted, not because it conflicts with a federal statute or
regulation, but because it is inconsistent with a federal
agency’s current enforcement priorities. Those priorities,
however, are not law. They are nothing more than agency
policy. I am aware of no decision of this Court recognizing
that mere policy can have pre-emptive force. Cf. Barclays
Bank PLC v. Franchise Tax Bd. of Cal., 512 U. S. 298, 330
(1994) (holding that “Executive Branch communications
that express federal policy but lack the force of law cannot
render unconstitutional” an “otherwise valid, congression-
ally condoned” state law). If §2(B) were pre-empted at
the present time because it is out of sync with the Federal
Government’s current priorities, would it be unpre-empted
at some time in the future if the agency’s priorities
changed?
   Like most law enforcement agencies, ICE does not set
out inflexible rules for its officers to follow. To the con-
trary, it provides a list of factors to guide its officers’
enforcement discretion on a case-by-case basis. See Memo-
randum from John Morton, Director, ICE, to All Field
Office Directors et al., p. 4 (June 17, 2011) (“This list is not
exhaustive and no one factor is determinative. ICE offi-
                 Cite as: 567 U. S. ____ (2012)            7

                      Opinion of ALITO, J.

cers, agents, and attorneys should always consider prose-
cutorial discretion on a case-by-case basis. The decisions
should be based on the totality of the circumstances, with
the goal of conforming to ICE’s enforcement priorities”).
Among those factors is “the agency’s civil immigration
enforcement priorities,” ibid., which change from admin-
istration to administration. If accepted, the United States’
pre-emption argument would give the Executive unprece-
dented power to invalidate state laws that do not meet
with its approval, even if the state laws are otherwise
consistent with federal statutes and duly promulgated
regulations. This argument, to say the least, is fundamen-
tally at odds with our federal system.
                               B
   It has been suggested that §2(B) will cause some per-
sons who are lawfully stopped to be detained in violation
of their constitutional rights while a prolonged investiga-
tion of their immigration status is undertaken. But noth-
ing on the face of the law suggests that it will be enforced
in a way that violates the Fourth Amendment or any other
provision of the Constitution. The law instructs officers to
make a “reasonable attempt” to investigate immigration
status, and this language is best understood as incorporat-
ing the Fourth Amendment’s standard of reasonableness.
Indeed, the Arizona Legislature has directed that §2(B)
“shall be implemented in a manner consistent with federal
laws . . . protecting the civil rights of all persons and re-
specting the privileges and immunities of United States
citizens.” Ariz. Rev. Stat. Ann. §11–1051(L).
   In the situations that seem most likely to occur, en-
forcement of §2(B) will present familiar Fourth Amend-
ment questions. To take a common situation, suppose that
a car is stopped for speeding, a nonimmigration offense.
(Recall that §2(B) comes into play only where a stop or
arrest is made for a nonimmigration offense.) Suppose
8                ARIZONA v. UNITED STATES

                      Opinion of ALITO, J.

also that the officer who makes the stop subsequently
acquires reasonable suspicion to believe that the driver
entered the country illegally, which is a federal crime. See
8 U. S. C. §1325(a).
   It is well established that state and local officers gener-
ally have authority to make stops and arrests for viola-
tions of federal criminal laws. See, e.g., Miller v. United
States, 357 U. S. 301, 305 (1958); United States v. Di Re,
332 U. S. 581, 589 (1948). I see no reason why this princi-
ple should not apply to immigration crimes as well. Lower
courts have so held. See, e.g., Estrada v. Rhode Island,
594 F. 3d 56, 65 (CA1 2010) (upholding the lawfulness of
a detention because the officer had an objectively reason-
able belief that the arrestees “had committed immigra-
tion violations”); United States v. Vasquez-Alvarez, 176
F. 3d 1294, 1296 (CA10 1999) (noting that “state law-
enforcement officers have the general authority to investi-
gate and make arrests for violations of federal immigra-
tion laws”); Gonzales v. Peoria, 722 F. 2d 468, 475 (CA9
1983), overruled on other grounds, Hodgers-Durgin v. de
la Vina, 199 F. 3d 1037 (1999) (en banc) (holding that
“federal law does not preclude local enforcement of the
criminal provisions” of federal immigration law). And the
United States, consistent with the position long taken by
the Office of Legal Counsel (OLC) in the Department of
Justice, does not contend otherwise. See Brief for United
States 55, n. 33; see also Memorandum from OLC to the
Attorney General (Apr. 3, 2002), App. 268–273; Assistance
by State and Local Police in Apprehending Illegal Aliens,
20 Op. Off. Legal Counsel 26 (1996).
   More importantly, no federal statute casts doubt on this
authority. To be sure, there are a handful of statutes that
purport to authorize state and local officers to make immi-
gration-related arrests in certain situations. See, e.g., 8
U. S. C. §1103(a)(10) (providing for the extension of “any”
immigration enforcement authority to state and local
                 Cite as: 567 U. S. ____ (2012)            9

                      Opinion of ALITO, J.

officers in the event of an “actual or imminent mass in-
flux of aliens arriving off the coast”); §1252c(a) (provid-
ing authority to arrest criminal aliens who had illegally
reentered the country but only after consultation with
the Federal Government); §1324(c) (providing authority
to make arrests for transporting and harboring certain
aliens). But a grant of federal arrest authority in some
cases does not manifest a clear congressional intent to
displace the States’ police powers in all other cases. With-
out more, such an inference is too weak to overcome our
presumption against pre-emption where traditional state
police powers are at stake. Accordingly, in our hypothet-
ical case, the Arizona officer may arrest the driver for
violating §1325(a) if the officer has probable cause. And if
the officer has reasonable suspicion, the officer may detain
the driver, to the extent permitted by the Fourth Amend-
ment, while the question of illegal entry is investigated.
   We have held that a detention based on reasonable
suspicion that the detainee committed a particular crime
“can become unlawful if it is prolonged beyond the time
reasonably required to complete that mission.” Illinois v.
Caballes, 543 U. S. 405, 407 (2005). But if during the
course of a stop an officer acquires suspicion that a de-
tainee committed a different crime, the detention may be
extended for a reasonable time to verify or dispel that
suspicion. Cf. Muehler v. Mena, 544 U. S. 93, 101 (2005)
(holding that “no additional Fourth Amendment justifica-
tion” was required because any questioning concerning
immigration status did not prolong the detention). In our
hypothetical case, therefore, if the officer, after initially
stopping the car for speeding, has a reasonable suspicion
that the driver entered the country illegally, the officer
may investigate for evidence of illegal entry. But the
length and nature of this investigation must remain with-
in the limits set out in our Fourth Amendment cases. An
investigative stop, if prolonged, can become an arrest and
10                 ARIZONA v. UNITED STATES

                         Opinion of ALITO, J.

thus require probable cause. See Caballes, supra, at 407.
Similarly, if a person is moved from the site of the stop,
probable cause will likely be required. See Hayes v. Florida,
470 U. S. 811, 816 (1985) (holding that the line be-
tween detention and arrest is crossed “when the police,
without probable cause or a warrant, forcibly remove a
person from his home or other place in which he is entitled
to be and transport him to the police station, where he is
detained, although briefly, for investigative purposes”).
   If properly implemented, §2(B) should not lead to fed-
eral constitutional violations, but there is no denying that
enforcement of §2(B) will multiply the occasions on which
sensitive Fourth Amendment issues will crop up. These
civil-liberty concerns, I take it, are at the heart of most
objections to §2(B). Close and difficult questions will in-
evitably arise as to whether an officer had reasonable
suspicion to believe that a person who is stopped for some
other reason entered the country illegally, and there is a
risk that citizens, lawful permanent residents, and others
who are lawfully present in the country will be detained.
To mitigate this risk, Arizona could issue guidance to
officers detailing the circumstances that typically give
rise to reasonable suspicion of unlawful presence. And in
the spirit of the federal-state cooperation that the United
States champions, the Federal Government could share its
own guidelines. Arizona could also provide officers with a
nonexclusive list containing forms of identification suffi-
cient under §2(B) to dispel any suspicion of unlawful
presence. If Arizona accepts licenses from most States as
proof of legal status, the problem of roadside detentions
will be greatly mitigated.1
——————
  1 When the Real ID Act takes effect, the Federal Government will no

longer accept state forms of identification that fail to meet certain
federal requirements. §202(a)(1), 119 Stat. 312. One requirement is
that any identification be issued only on proof that the applicant
is lawfully present in the United States. §202(c)(2)(B), id., at 313. I
                     Cite as: 567 U. S. ____ (2012)                   11

                          Opinion of ALITO, J.

                          Section 3
   I agree that §3 is pre-empted because, like the Court, I
read the opinion in Hines to require that result. Although
there is some ambiguity in Hines, the Court largely spoke
in the language of field pre-emption. The Court explained
that where Congress “has enacted a complete scheme of
regulation and has therein provided a standard for the
registration of aliens, states cannot, inconsistently with
the purpose of Congress, conflict or interfere with, curtail
or complement, the federal law, or enforce additional or
auxiliary regulations.” 312 U. S., at 66–67. In finding the
Pennsylvania alien-registration law pre-empted, the Court
observed that Congress had “provided a standard for
alien registration in a single integrated and all-embracing
system” and that its intent was “to protect the personal
liberties of law-abiding aliens through one uniform na-
tional registration system.” Id., at 74. If we credit our
holding in Hines that Congress has enacted “a single in-
tegrated and all-embracing system” of alien registration
and that States cannot “complement” that system or “en-
force additional or auxiliary regulations,” id., at 66–67, 74,
then Arizona’s attempt to impose additional, state-law
penalties for violations of federal registration require-
ments must be invalidated.
                       Section 5(C)
  While I agree that §3 is pre-empted, I disagree with the
Court’s decision to strike down §5(C). I do so in large
measure because the Court fails to give the same solici-
tude to our decision in De Canas, 424 U. S. 351, as it is
willing to give our decision in Hines. In De Canas, the
Court upheld against a pre-emption challenge a state law
imposing fines on employers that hired aliens who were

—————— 

anticipate that most, if not all, States will eventually issue forms of


identification that suffice to establish lawful presence under §2(B). 

12              ARIZONA v. UNITED STATES

                     Opinion of ALITO, J.

unlawfully present in the United States. The Court ex-
plained that the mere fact that “aliens are the subject of a
state statute does not render it a regulation of immigra-
tion.” 424 U. S., at 355. The Court emphasized instead
that “States possess broad authority under their police
powers to regulate the employment relationship to protect
workers within the State.” Id., at 356. In light of that
broad authority, the Court declared that “[o]nly a demon-
stration that complete ouster of state power . . . was ‘the
clear and manifest purpose of Congress’ would justify” the
conclusion that “state regulation designed to protect vital
state interests must give way to paramount federal legis-
lation.” Id., at 357 (some internal quotation marks omit-
ted); see also Bates v. Dow Agrosciences LLC, 544 U. S.
431, 449 (2005) (“In areas of traditional state regulation,
[the Court] assume[s] that a federal statute has not sup-
planted state law unless Congress has made such an
intention ‘clear and manifest’ ” (some internal quotation
marks omitted)).
   The Court now tells us that times have changed. Since
De Canas, Congress has enacted “a comprehensive frame-
work for combating the employment of illegal aliens,” and
even though aliens who seek or obtain unauthorized work
are not subject to criminal sanctions, they can suffer civil
penalties. Ante, at 12–13 (internal quotation marks omit-
ted). Undoubtedly, federal regulation in this area is
more pervasive today. But our task remains unchanged:
to determine whether the federal scheme discloses a clear
and manifest congressional intent to displace state law.
   The Court gives short shrift to our presumption against
pre-emption. Having no express statement of congres-
sional intent to support its analysis, the Court infers from
stale legislative history and from the comprehensiveness
of the federal scheme that “Congress made a deliberate
choice not to impose criminal penalties on aliens who seek,
or engage in, unauthorized employment.” Ante, at 13.
                 Cite as: 567 U. S. ____ (2012)          13

                      Opinion of ALITO, J.

Because §5(C) imposes such penalties, the Court concludes
that it stands as an obstacle to the method of enforcement
chosen by Congress. Ante, at 15.
   The one thing that is clear from the federal scheme is
that Congress chose not to impose federal criminal penal-
ties on aliens who seek or obtain unauthorized work. But
that does not mean that Congress also chose to pre-empt
state criminal penalties. The inference is plausible, but
far from necessary. As we have said before, the “decision
not to adopt a regulation” is not “the functional equivalent
of a regulation prohibiting all States and their political
subdivisions from adopting such a regulation.” Sprietsma
v. Mercury Marine, 537 U. S. 51, 65 (2002). With any
statutory scheme, Congress chooses to do some things and
not others. If that alone were enough to demonstrate pre-
emptive intent, there would be little left over for the
States to regulate, especially now that federal authority
reaches so far and wide. States would occupy tiny islands
in a sea of federal power. This explains why state laws
implicating traditional state powers are not pre-empted
unless there is a “clear and manifest” congressional inten-
tion to do so.
   Not only is there little evidence that Congress intended
to pre-empt state laws like §5(C), there is some evidence
that Congress intended the opposite result. In making it
unlawful for employers to hire unauthorized aliens, see 8
U. S. C. §1324a(a), Congress made it clear that “any State
or local law imposing civil or criminal sanctions (other
than through licensing and similar laws)” upon employers
was pre-empted, §1324a(h)(2). Noticeably absent is any
similar directive pre-empting state or local laws targeting
aliens who seek or obtain unauthorized employment.
Given that Congress expressly pre-empted certain state
and local laws pertaining to employers but remained silent
about laws pertaining to employees, one could infer that
Congress intended to preserve state and local authority to
14              ARIZONA v. UNITED STATES

                     Opinion of ALITO, J.

regulate the employee side of the equation. At the very
least, it raises serious doubts about whether Congress
intended to pre-empt such authority.
   The Court dismisses any inferences that might be
drawn from the express pre-emption provision. See ante,
at 14. But even though the existence of that provision
“does not bar the ordinary working of conflict pre-emption
principles” or impose a “ ‘special burden’ ” against pre-
emption, Geier v. American Honda Motor Co., 529 U. S.
861, 869–870 (2000), it is still probative of congressional
intent. And it is the intent of Congress that is the “ulti-
mate touchstone.” Retail Clerks v. Schermerhorn, 375
U. S. 96, 103 (1963).
   The Court infers from Congress’ decision not to impose
federal criminal penalties that Congress intended to pre-
empt state criminal penalties. But given that the express
pre-emption provision covers only state and local laws
regulating employers, one could just as well infer that
Congress did not intend to pre-empt state or local laws
aimed at alien employees who unlawfully seek or obtain
work. Surely Congress’ decision not to extend its express
pre-emption provision to state or local laws like §5(C) is
more probative of its intent on the subject of pre-emption
than its decision not to impose federal criminal penalties
for unauthorized work. In any event, the point I wish
to emphasize is that inferences can be drawn either way.
There are no necessary inferences that point decisively for
or against pre-emption. Therefore, if we take seriously
that state employment regulation is a traditional state
concern and can be pre-empted only on a showing of
“clear and manifest” congressional intent as required by De
Canas, then §5(C) must survive. “Our precedents estab-
lish that a high threshold must be met if a state law is to
be pre-empted for conflicting with the purposes of a fed-
eral Act.” Chamber of Commerce of United States of America
v. Whiting, 563 U. S. ___, ___ (2011) (plurality opinion)
                 Cite as: 567 U. S. ____ (2012)          15

                      Opinion of ALITO, J.

(slip op., at 22) (internal quotation marks omitted). I do
not believe the United States has surmounted that barrier
here.
                          Section 6
   I also disagree with the Court’s decision that §6 is pre-
empted. This provision adds little to the authority that
Arizona officers already possess, and whatever additional
authority it confers is consistent with federal law. Section
6 amended an Arizona statute that authorizes warrantless
arrests. See Ariz. Rev. Stat. §13–3883 (West 2010). Be-
fore §6 was added, that statute already permitted arrests
without a warrant for felonies, misdemeanors committed
in the arresting officer’s presence, petty offenses, and
certain traffic-related criminal violations.      See §§13–
3883(A)(1)–(4). Largely duplicating the authority already
conferred by these prior subsections, §6 added a new
subsection, §13–3883(A)(5) (West Supp. 2011), that au-
thorizes officers to make warrantless arrests on probable
cause that the arrestee has committed a “public offense”
for which the arrestee is removable from the United
States. A “public offense” is defined as conduct that is
punishable by imprisonment or a fine according to the law
of the State where the conduct occurred and that would be
punishable under Arizona law had the conduct occurred in
Arizona. See §13–105(27).
   In what way, if any, does §6 enlarge the arrest authority
of Arizona officers? It has been suggested that §6 confers
new authority in the following three circumstances: (1)
where the arrestee committed but has not been charged
with committing an offense in another State; (2) where the
officer has probable cause to believe the arrestee commit-
ted an offense for which he was previously arrested but
not prosecuted; and (3) where the arrestee committed but
has already served the sentence for a removable offense.
641 F. 3d 359, 361 (CA9 2011). These are exceedingly
16               ARIZONA v. UNITED STATES

                      Opinion of ALITO, J.

narrow categories, involving circumstances that will rarely
arise. But such cases are possible, and therefore we must
decide whether there are circumstances under which fed-
eral law precludes a state officer from making an arrest
based on probable cause that the arrestee committed a
removable offense.
                              A
   The idea that state and local officers may carry out
arrests in the service of federal law is not unprecedented.
As previously noted, our cases establish that state and
local officers may make warrantless arrests for violations
of federal law and that “in the absence of an applicable
federal statute the law of the state where an arrest with-
out warrant takes place determines its validity.” Di Re,
332 U. S., at 589; see also Miller, 357 U. S., at 305 (stating
that, where a state officer makes an arrest based on fed-
eral law, “the lawfulness of the arrest without warrant
is to be determined by reference to state law”). Therefore,
given the premise, which I understand both the United
States and the Court to accept, that state and local officers
do have inherent authority to make arrests in aid of fed-
eral law, we must ask whether Congress has done anything
to curtail or pre-empt that authority in this particular
case.
   Neither the United States nor the Court goes so far as to
say that state and local officers have no power to arrest
criminal aliens based on their removability. To do so
would fly in the face of 8 U. S. C. §1357(g)(10). Under
§§1357(g)(1)–(9), the Federal Government may enter into
formal agreements with States and municipalities under
which their officers may perform certain duties of a fed-
eral immigration officer. But §1357(g)(10)(B) makes clear
that States and municipalities need not enter into those
agreements “otherwise to cooperate . . . in the identifica-
tion, apprehension, detention, or removal of aliens not
                    Cite as: 567 U. S. ____ (2012)                17

                         Opinion of ALITO, J.

lawfully present in the United States.” It goes without
saying that state and local officers could not provide
meaningful cooperation in the apprehension, detention,
and ultimate removal of criminal aliens without some
power to make arrests.
  Although §1357(g)(10) contemplates state and local
authority to apprehend criminal aliens for the purpose of
removal, the Court rejects out of hand any possibility that
officers could exercise that authority without federal
direction. Despite acknowledging that there is “ambiguity
as to what constitutes cooperation,” the Court says that
“no coherent understanding of the term would incorporate
the unilateral decision of state officers to arrest an alien
for being removable absent any request, approval, or other
instruction from the Federal Government.” Ante, at 18.
The Court adopts an unnecessarily stunted view of coop-
eration. No one would say that a state or local officer
has failed to cooperate by making an on-the-spot arrest to
enforce federal law. Unsolicited aid is not necessarily
uncooperative.
  To be sure, were an officer to persist in making an ar-
rest that the officer knows is unwanted, such conduct
would not count as cooperation. But nothing in the rele-
vant federal statutes suggests that Congress does not
want aliens who have committed removable offenses to be
arrested.2 To the contrary, §1226(c)(1) commands that the
Executive “shall take into custody any alien” who is de-
portable for having committed a specified offense. And
§1226(c)(2) substantially limits the circumstances under
which the Executive has discretion to release aliens held
in custody under paragraph (1). So if an officer arrests an
alien who is removable for having committed one of the
crimes listed in §1226(c)(1), the Federal Government is
——————
  2 That goes for the Executive Branch as well, which has made the

apprehension and removal of criminal aliens a priority. See App. 108.
18              ARIZONA v. UNITED STATES

                     Opinion of ALITO, J.

obligated to take the alien into custody.
  That Congress generally requires the Executive to take
custody of criminal aliens casts considerable doubt on the
Court’s concern that §6 is an obstacle to the Federal Gov-
ernment’s exercise of discretion. The Court claims that
the authority conferred by §6 “could be exercised without
any input from the Federal Government about whether
an arrest is warranted in a particular case” and that this
“would allow the State to achieve its own immigration
policy,” resulting in the “unnecessary harassment of some
aliens . . . whom federal officials determine should not be
removed.” Ante, at 17. But §1226(c)(1) belies the Court’s
fear. In many, if not most, cases involving aliens who are
removable for having committed criminal offenses, Con-
gress has left the Executive no discretion but to take the
alien into custody. State and local officers do not frus-
trate the removal process by arresting criminal aliens.
The Executive retains complete discretion over whether
those aliens are ultimately removed. And once the Fed-
eral Government makes a determination that a particular
criminal alien will not be removed, then Arizona officers
are presumably no longer authorized under §6 to arrest
the alien.
  To be sure, not all offenses for which officers have au-
thority to arrest under §6 are covered by §1226(c)(1). As
for aliens who have committed those offenses, Congress
has given the Executive discretion under §1226(a) over
whether to arrest and detain them pending a decision on
removal. But the mere fact that the Executive has en-
forcement discretion cannot mean that the exercise of
state police powers in support of federal law is automati-
cally pre-empted. If that were true, then state and local
officers could never make arrests to enforce any federal
statute because the Executive always has at least some
general discretion over the enforcement of federal law as a
practical matter. But even assuming that the express
                     Cite as: 567 U. S. ____ (2012)                  19

                          Opinion of ALITO, J.

statutory grant of discretion in §1226(a) somehow indi-
cates a congressional desire to pre-empt unilateral state
and local authority to arrest criminal aliens covered by
that provision, §6 is not pre-empted on its face given its
substantial overlap with §1226(c)(1).
   It bears emphasizing that §6 does not mandate the
warrantless apprehension of all aliens who have commit-
ted crimes for which they are removable. Instead, it only
grants state and local officers permission to make such
arrests. The trouble with this premature, facial challenge
is that it affords Arizona no opportunity to implement
its law in a way that would avoid any potential conflicts
with federal law. For example, Arizona could promulgate
guidelines or regulations limiting the arrest authority
conferred by §6 to the crimes specified in §1226(c)(1). And
to the extent §1226(c)(1) is unclear about which exact
crimes are covered,3 Arizona could go even further and
identify specific crimes for which there is no doubt an
alien would be removable. The point is that there are
plenty of permissible applications of §6, and the Court
should not invalidate the statute at this point without at
least some indication that Arizona has implemented it in a
manner at odds with Congress’ clear and manifest intent.
We have said that a facial challenge to a statute is “the
most difficult challenge to mount successfully” because “the
challenger must establish that no set of circumstances
exists under which the [statute] would be valid.” United
States v. Salerno, 481 U. S. 739, 745 (1987); see also
Anderson v. Edwards, 514 U. S. 143, 155, n. 6 (1995)
(applying the Salerno standard in a pre-emption case). As
to §6, I do not believe the United States has carried that

——————
  3I readily admit that it can be difficult to determine whether a
particular conviction will necessarily make an alien removable. See
Padilla v. Kentucky, 559 U. S. ___, ___ (2010) (ALITO, J., concurring in
judgment) (slip op., at 4).
20               ARIZONA v. UNITED STATES

                      Opinion of ALITO, J.

heavy burden.
                               B
   Finally, the Court tells us that §6 conflicts with federal
law because it provides state and local officers with “even
greater authority to arrest aliens on the basis of possible
removability than Congress has given to trained federal
immigration officers.” Ante, at 16–17. The Court points to
8 U. S. C. §1357(a)(2), which empowers “authorized” offi-
cers and employees of ICE to make arrests without a fed-
eral warrant if “the alien so arrested is in the United States
in violation of any [immigration] law or regulation and is
likely to escape before a warrant can be obtained for his
arrest.” Because §6 would allow Arizona officers to make
arrests “regardless of whether a federal warrant has
issued or the alien is likely to escape,” ante, at 17, the
Court concludes that §6 is an obstacle to the accomplish-
ment of Congress’ objectives. But §6 is an obstacle only to
the extent it conflicts with Congress’ clear and manifest
intent to preclude state and local officers from making
arrests except where a federal warrant has issued or the
arrestee is likely to escape. By granting warrantless
arrest authority to federal officers, Congress has not mani-
fested an unmistakable intent to strip state and local
officers of their warrantless arrest authority under state
law.
   Likewise, limitations on federal arrest authority do not
mean that the arrest authority of state and local officers
must be similarly limited. Our opinion in Miller, 357 U. S.
301, is instructive. In that case, a District of Columbia
officer, accompanied by a federal officer, made an arrest
based on a suspected federal narcotics offense. Id., at
303–304. The federal officer did not have statutory au-
thorization to arrest without a warrant, but the local
officer did. Id., at 305. We held that District of Columbia
law dictated the lawfulness of the arrest. Id., at 305–306.
                 Cite as: 567 U. S. ____ (2012)          21

                      Opinion of ALITO, J.

Where a state or local officer makes a warrantless arrest
to enforce federal law, we said that “the lawfulness of the
arrest without warrant is to be determined by reference to
state law.” Id., at 305. Under §6, an Arizona officer may
be authorized to make an arrest that a federal officer may
not be authorized to make under §1357(a)(2). As Miller
makes clear, that fact alone does not render arrests by
state or local officers pursuant to §6 unlawful. Nor does it
manifest a clear congressional intent to displace the exer-
cise of state police powers that are brought to bear in aid
of federal law.